                             UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF NEW YORK

In re:                                                              Case No.: 19-20905

The Diocese of Rochester,                                           Chapter 11

                 Debtor.

The Diocese of Rochester,

                 Plaintiff,
                                                                      Adversary Proceeding
                                                                      No.: 19-ap-02021
v.

    The Continental Insurance Company, Certain
    Underwriters at Lloyd’s, London, Certain
    London Market Companies, The Dominion
    Insurance Company Limited, Stronghold
    Insurance Company Limited, CX Reinsurance
    Company Limited, Markel International
    Insurance Company Limited, Tenecom Limited,
    National Surety Corporation, Interstate Fire &
    Casualty Company, Colonial Penn Insurance
    Company, and HDI Global Specialty SE,

                 Defendants.


    NOTICE OF SUPPLEMENTAL EXHIBIT TO MOTION FOR ENTRY OF AN ORDER
    APPROVING SETTLEMENT AGREEMENT WITH CERTAIN UNDERWRITERS AT
     LLOYD’S, LONDON, CERTAIN LONDON MARKET COMPANIES, INTERSTATE
       FIRE & CASUALTY COMPANY AND NATIONAL SURETY CORPORATION

       PLEASE TAKE NOTICE, that on May 27, 2021, The Diocese of Rochester (the
“Diocese”), by and through its undersigned counsel, filed with the United States Bankruptcy
Court for the Western District of New York (the “Court”) its Motion for Entry of an Order
Approving Settlement Agreement With Certain Underwriters At Lloyd’s, London, Certain
London Market Companies, Interstate Fire & Casualty Company and National Surety
Corporation (the “Settlement Motion”) in the above-captioned Adversary Proceeding No. 19-ap-
02021(the “Insurance Coverage Action”).1



1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Settlement Motion.


12729109.1
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                      Description: Main Document , Page 1 of 172
       PLEASE TAKE FURTHER NOTICE, that pursuant to a request by the Official
Committee of Unsecured Creditors, on June 17, 2021, the Diocese filed the Settlement Motion in
the above-captioned Chapter 11 Case No. 19-20905.

         PLEASE TAKE FURTHER NOTICE, that pursuant to the requirements of section
1.r.(i) and 1.aa.(i) of the Settlement Agreement and consistent with the Diocese’s commitment
in footnote 4 in the Motion, a fully-executed copy of the Settlement Agreement is attached hereto
as Exhibit 1.


Dated: July 8, 2021                                  BOND, SCHOENECK & KING, PLLC


                                               By:          /s/ Stephen A. Donato
                                                     Stephen A. Donato
                                                     Charles J. Sullivan
                                                     Grayson T. Walter
                                                     One Lincoln Center
                                                     Syracuse, NY 13202
                                                     Telephone: (315) 218-8000
                                                     Facsimile: (315) 218-8100
                                                     Emails: sdonato@bsk.com
                                                              csullivan@bsk.com
                                                              gwalter@bsk.com

                                                     Attorneys for The Diocese of Rochester




                                               2
12729109.1
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                    Description: Main Document , Page 2 of 172
                                  EXHIBIT 1

                       Fully-Executed Settlement Agreement




12729109.1
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                    Description: Main Document , Page 3 of 172
                                                                                    Execution Copy


                             SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (hereinafter the “Agreement”) is made this 26th
day of May, 2021, by and between the Diocese of Rochester (“DOR”)1 and the other “DOR
Entities” on the one hand, and certain Underwriters at Lloyd’s, London, and certain London
Market Insurance Companies (collectively, “London Market Insurers”), and “Interstate” on the
other hand (collectively with the London Market Insurers, “LMI/Interstate”).                    (The
aforementioned parties are referred to hereinafter collectively as the “Parties” or individually as a
“Party”).

                                              WITNESSETH THAT:

WHEREAS, the “CVA” provided for a window for individuals to file civil claims for injury
suffered as a result of sexual conduct that were otherwise time-barred;

WHEREAS, as a result of revival, pursuant to the CVA, of certain claims that were otherwise
time-barred by the statute of limitations, “Tort Claims” were brought against certain DOR
Entities;

WHEREAS, certain DOR Entities incurred, and may incur in the future, liabilities, expenses, and
losses arising out of the Tort Claims;

WHEREAS, each London Market Insurer severally subscribed the “LMI Insurance Policies,”
and Interstate issued the “Interstate Insurance Policies,” allegedly providing insurance to the
DOR Entities;

WHEREAS, the LMI Insurance Policies listed on Attachment A-1, and the Interstate Insurance
Policies listed on Attachment A-2, are property of DOR’s bankruptcy estate;

WHEREAS, certain DOR Entities tendered “Coverage Claims” to the London Market Insurers
and Interstate to seek insurance coverage for the Tort Claims;

WHEREAS, LMI/Interstate dispute the Coverage Claims;

WHEREAS, to address its liabilities for the Tort Claims, on the “Petition Date,” DOR filed the
“Bankruptcy Case” in the “Bankruptcy Court”;

WHEREAS, on November 14, 2019, DOR filed the “Insurance Coverage Action,” as an
adversary proceeding in the Bankruptcy Court;

WHEREAS, several London Market Insurers and Interstate are named defendants in the Insurance
Coverage Action, and dispute the substantive allegations and Coverage Claims asserted against
them in the Insurance Coverage Action;

WHEREAS, on December 23, 2019, DOR filed the “Mediation Motion”;

1
    Terms in bold, inside quotation marks, are defined in Section 1, Definitions.



12436097.7
      Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                       Description: Main Document , Page 4 of 172
WHEREAS, on March 10, 2020, the Bankruptcy Court (i) entered the “Mediation Order”
approving the Mediation Motion, appointing the “Mediator”; and (ii) ordered the “Mediation
Parties” to mediate the Tort Claims and the Coverage Claims;

WHEREAS, pursuant to the Bankruptcy Court’s order, no defendant filed an Answer or otherwise
responded in the Insurance Coverage Action;

WHEREAS, whether or not they (i) were subject to the Tort Claims; or (ii) asserted Coverage
Claims against London Market Insurers or Interstate, the DOR Entities are settling with and
releasing the “LMI/Interstate Entities” pursuant to this Agreement;

WHEREAS, it is the intention of the Parties that the DOR Entities shall sell, assign, and transfer
(i) the LMI Insurance Policies to the London Market Insurers, and the London Market Insurers
shall buy back the LMI Insurance Policies and pay the “LMI Settlement Amount” to DOR; and
(ii) the Interstate Insurance Policies to Interstate, and Interstate shall buy back the Interstate
Insurance Policies and pay the “Interstate Settlement Amount” to DOR;

WHEREAS, DOR shall pay the “Settlement Amount” to the “Trust” for the benefit of the
“Channeled Claimants”;

WHEREAS, it is the intention of the Parties that any and all “Interests” in or to the Subject
Insurance Policies be extinguished, ended, and forever terminated;

WHEREAS, it is the intention of the Parties that (i) the DOR Entities shall (a) not retain any right,
title, or Interest in or to the “Subject Insurance Policies”; and (b) release the LMI/Interstate
Entities from all “Released Claims”; and (ii) none of the LMI/Interstate Entities shall have any
remaining duty or obligation of any nature whatsoever to any DOR Entity except to the extent such
duties or obligations may exist or hereafter arise with respect to the “Modern-Day Policies”;

WHEREAS, subject to the Court entering the orders contemplated by this Agreement, each of the
LMI/Interstate Entities will be protected by the “Settling Insurer Supplemental Injunction” and
the “Channeling Injunction”;

WHEREAS, DOR agrees to use commercially reasonable efforts to obtain the Settling Insurer
Supplemental Injunction for the benefit of the “Settling Insurers,” pursuant to the “Plan”; and

WHEREAS, by this Agreement, the Parties intend to adopt, by way of compromise, and without
prejudice to or waiver of their respective positions in other matters, without further trial or
adjudication of any issues of fact or law, and without LMI/Interstate’s admission of liability or
responsibility under the Subject Insurance Policies, a full and final settlement that releases and
terminates all Interests of the LMI/Interstate Entities, and the DOR Entities, with respect to the
Subject Insurance Policies, including all rights, obligations, and liabilities relating to the “Barred
Claims” and the “Enjoined Claims,” without prejudice to their respective positions on policy
wordings or any other issues relating to the Insurance Coverage Action, the Coverage Claims, or
otherwise.




                                                  2
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                    Description: Main Document , Page 5 of 172
                                        AGREEMENTS:

NOW, THEREFORE, in full consideration of the foregoing and of the mutual agreements herein
contained, and intending to be legally bound, the Parties agree as follows:

1.      Definitions

        The following definitions and the definitions used above apply to this Agreement as well
as any exhibits or attachments hereto. Where the listed terms are further defined in the body of
this Agreement, the definitions listed here nonetheless apply and shall serve to further explain the
meaning of those terms. Each defined term stated in a singular form shall include the plural form,
each defined term stated in plural form shall include the singular form, and each defined term
stated in the masculine form or in the feminine form shall include the other. The words “include,”
“includes,” or “including” shall be deemed to be followed by the words “without limitation,” and
the phrase “relating to” means “with regard to, by reason of, based on, arising out of, relating to,
or in any way connected with.” (The words “include,” “includes,” and “including,” and the phrase
“relating to” are not capitalized herein.) This Agreement incorporates all attachments hereto to
the same extent as if fully set forth herein. All references to “Sections” are references to sections
of this Agreement unless otherwise specified.

        a.     Abuse

        The term “Abuse” means (i) any actual, threatened, or alleged sexual conduct,
misbehavior, abuse, or molestation, including a sexual offense as defined in New York Penal Law
Section 130, incest as defined New York Penal Law Section 255, and use of a child in sexual
performance as defined in New York Penal Law Section 263; (ii) indecent or lascivious behavior,
undue familiarity, harassment, pedophilia, ephebophilia, or sexually-related physical,
psychological, or emotional harm; (iii) contacts or interactions of a sexual nature; or (iv) assault,
battery, corporal punishment, or other act of physical, psychological, or emotional abuse,
humiliation, intimidation, or misconduct.

        b.     Action

        The term “Action” means any lawsuit, proceeding, or other action in a court, or any
arbitration.

        c.     Affiliates

       The term “Affiliates” means all past, present, and future Persons that control, are controlled
by, or are under control with, another Person, including parents, subsidiaries, merged Persons,
holding Persons, and acquired Persons, or any predecessor to such Person.

        d.     Agents

       The term “Agents” means all past and present employees, officers, directors, agents,
shareholders, principals, teachers, staff, members, boards, administrators, priests, deacons,
brothers, sisters, nuns, other clergy, Persons bound by monastic vows, volunteers, attorneys, claims
handling administrators, and representatives of a Person, in their capacities as such.

                                                 3
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                      Description: Main Document , Page 6 of 172
          e.     Approval Order

        The term “Approval Order” means an order entered by the Court, upon a hearing
following Bankruptcy Notice, containing all of the following provisions but no provision that is
contrary to or inconsistent with the following provisions. The wording of the Approval Order shall
be mutually acceptable to DOR, LMI/Interstate, and Rev. Thomas P. Mull in his capacity as chair
of the parish steering committee. The Approval Order shall contain provisions:

                 (i)    finding that due and adequate notice of the DOR’s request for approval of
          this Agreement has been provided to all creditors and parties in interest in the Bankruptcy
          Case;

                 (ii)     approving this Agreement in its entirety, pursuant to Bankruptcy Code
          §§ 363(b), (f), and (m) and, if applicable, 105(a), and Bankruptcy Rules 6004 and 9019;

                  (iii) authorizing, subject to the occurrence of the Escrow Release Date, the sale
          of the LMI Insurance Policies to London Market Insurers, and the Interstate Insurance
          Policies to Interstate on the Escrow Release Date, free and clear of all Interests of all
          Persons, including all Interests, if any, arising under New York Insurance Law or any other
          applicable law, with all Interests in and to, and Claims against, the Subject Insurance
          Policies being fully extinguished without reservation as to the Settling Insurers;

                  (iv)    ordering that all Claims against, and Interests in and to, the Subject
          Insurance Policies be fully extinguished without reservation as to the LMI/Interstate
          Entities and the DOR Entities, and channeled to a Trust upon the Plan Effective Date;

                 (v)   ordering that all Barred Claims and other Interests that any Person,
          including CMS, might have in, or against, the Subject Insurance Policies, attach to the
          Settlement Amount;

                 (vi)    authorizing and directing the Parties to perform their respective obligations
          under this Agreement; and

                (vii) issuing the Bar Order, subject to, and effective upon, the occurrence of the
          Escrow Release Date.

       The Approval Order shall be accompanied by the separately entered Settlement Approval
Findings and Conclusions.

          f.     Bankruptcy Case

        The term “Bankruptcy Case” means the bankruptcy case filed by DOR in the Bankruptcy
Court, entitled In re the Diocese of Rochester, Case Number 19-20905.

          g.     Bankruptcy Code

          The term “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101,
et seq.

                                                   4
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                    Description: Main Document , Page 7 of 172
        h.     Bankruptcy Court

     The term “Bankruptcy Court” means the Bankruptcy Court for the Western District of
New York.

        i.     Bankruptcy Notice

         The term “Bankruptcy Notice” means notice as required under Bankruptcy Rules 2002,
6004(a), and (c), and applicable local rules, sent to (i) all holders of Claims against the DOR
Entities, including Tort Claims, or their attorneys, if any, who are known to the DOR Entities;
(ii) the Official Committee of Unsecured Creditors; (iii) the Future Claims Representative (once
appointed by the Court); (iv) all insurers of the DOR Entities that provide coverage for or are
alleged to provide coverage for Tort Claims; (v) the Secretary of the Department of Health and
Human Services (“Secretary”); (vi) CMS; (vii) the United States Attorney for the Western District
of New York; (viii) all Persons who, in the opinion of any Party to this Agreement, might
reasonably be expected to be affected by the transactions contemplated herein; and (ix) all other
Persons as directed by the Court. Notice shall also be given by (a) publication in the national
edition of either The New York Times or USA Today; and (b) local publication in the Rochester
Democrat & Chronicle, or as the Court may otherwise direct.

        j.     Bankruptcy Rules

      The term “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as such
may be amended from time to time.

        k.     Bar Order

       The term “Bar Order” means an order, which shall automatically become effective on the
Escrow Release Date, barring, estopping, and permanently enjoining all Persons from asserting
any Barred Claims against the LMI/Interstate Entities.

        l.     Business Day

        The term “Business Day” means any day that is not a Saturday, Sunday, or legal holiday
in the State of New York or the United Kingdom.

        m.     Channeling Injunction

       The term “Channeling Injunction” means an order of the Court requiring all Channeled
Claimants to assert their Channeled Claims against the Trust, and barring and permanently
enjoining such claims against the DOR Entities and the Settling Insurers, pursuant to § 105 of the
Bankruptcy Code.

        n.     Claim

       The term “Claim” means (a) a claim as that term is defined in § 101(5) of the Bankruptcy
Code; or (b) any claim, interest, Action, assertion of right, complaint, cross-complaint,
counterclaim, defense, liability, obligation, right, request, allegation, mediation, litigation, direct

                                                  5
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                    Description: Main Document , Page 8 of 172
action, administrative proceeding, cause of action, lien, debt, bill, indemnity, equitable indemnity,
right of subrogation, equitable subrogation, injunctive relief, controversy, contribution,
exoneration, covenant, agreement, promise, act, omission, trespass, variance, damages, judgment,
compensation, set-off, reimbursement, restitution, cost, expense, loss, exposure, execution,
attorneys’ fee, obligation, encumbrances, order, affirmative defense, writ, demand, inquiry,
request, directive, obligation, Proof of Claim in a bankruptcy proceeding or submitted to a trust
established pursuant to the Bankruptcy Code, government claim or Action, settlement, and/or any
liability whatsoever, whether past, present or future, known or unknown, asserted or unasserted,
foreseen or unforeseen, fixed or contingent, matured or unmatured, liquidated or unliquidated,
direct, indirect or otherwise consequential, whether in law, equity, admiralty or otherwise, whether
currently known or unknown, whether compromised, settled or reduced to a consent judgment,
that may exist now or hereinafter for property damages, compensatory damages (such as loss of
consortium, wrongful death, survivorship, proximate, consequential, general and special
damages), punitive damages, bodily injury, personal injury, public and private claims, or any other
right to relief whether sounding in tort, contract, extra-contractual or bad faith, statute, strict
liability, equity, nuisance, trespass, statutory violation, wrongful entry or eviction or other eviction
or other invasion of the right of private occupancy, and any amounts paid in respect of any
judgment, order, decree, settlement, contract, or otherwise. A Person who holds a Claim is a
“Claimant”. The term Claim includes all of the following:

               (i)     Barred Claims

                The term “Barred Claims” means all Claims enjoined by the Bar Order, which
        shall include all Channeled, Direct Action, and Released Claims.

               (ii)    Channeled Claims

               The term “Channeled Claims” means the claims channeled to the Trust, including
        all Tort and Indirect Claims against any DOR Entity or Settling Insurer, which are
        channeled to the Trust, and for which the Trust assumes liability, pursuant to the Plan.

               (iii)   Contribution Claims

                The term “Contribution Claims” means all Claims, most commonly expressed in
        terms of contribution, indemnity, equitable indemnity, subrogation, or equitable
        subrogation, allocation or reallocation, or reimbursement, or any other indirect or
        derivative recovery, by an Insurer against any LMI/Interstate Entity for the payment of
        money where such Insurer contends that it has paid more than its equitable or proportionate
        share of a Claim.

               (iv)    Coverage Claims

               The term “Coverage Claims” means all Claims under or relating to the Subject
        Insurance Policies or the rights and obligations thereunder, or the breach thereof, including
        Claims seeking insurance coverage.




                                                   6
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                    Description: Main Document , Page 9 of 172
               (v)     Direct Action Claims

                The term “Direct Action Claims” means the same as Tort Claims, except that they
        are asserted against any LMI/Interstate Entity, instead of any DOR Entity or the Trust, for
        the recovery of insurance proceeds.

               (vi)    Enjoined Claims

              The term “Enjoined Claims” means all Claims enjoined by the Settling Insurer
        Supplemental Injunction, which shall include all Barred, Contribution, Indirect, and
        Medicare Claims.

               (vii)   Extra-Contractual Claims

                 The term “Extra-Contractual Claims” means all Claims against the
        LMI/Interstate Entities (or any of them), arising from events or conduct prior to the date of
        this Agreement, seeking any type of relief other than coverage or benefits under the Subject
        Insurance Policies. “Extra-Contractual Claims” include Claims for compensatory,
        exemplary, or punitive damages, or attorneys’ fees, interest, costs, or any other type of
        relief, alleging, with respect to (i) any of the Subject Insurance Policies; (ii) any Claim
        allegedly or actually covered under the Subject Insurance Policies; or (iii) the conduct of
        LMI/Interstate with respect to (i) and/or (ii): bad faith; failure to provide insurance
        coverage; failure or refusal to compromise and settle any Claim; failure to act in good faith;
        violation of any covenant or duty of good faith and fair dealing; violation of any state
        insurance codes, state surplus lines statutes or similar codes or statutes; violation of any
        unfair claims practices act or similar statute, regulation or code; any type of misconduct or
        any other act or omission of any type. The term “Extra-Contractual Claims” includes all
        Claims relating to LMI/Interstate’s (i) handling of any request for insurance coverage for
        any Claim; (ii) conduct relating to the negotiation of this Agreement; and (iii) conduct
        relating to the settlement of any Coverage Claim.

               (viii) Indirect Claims

                The term “Indirect Claims” means Claims asserted by a Non-DOR Insurer, or any
        other Entity that is not an Insurer, for contribution, indemnity, equitable indemnity,
        subrogation, or equitable subrogation, allocation or reallocation, or reimbursement, or any
        other indirect or derivative recovery, on account of or with respect to any Claim relating to
        Abuse.

               (ix)    Medicare Claims

                The term “Medicare Claims” means all Claims under MSP, including all Claims
        for reimbursement of payments made to Channeled Claimants who recover from the Trust.

               (x)     Released Claims

               The term “Released Claims” means Coverage and Extra-Contractual Claims.


                                                  7
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 10 of 172
               (xi)    Tort Claims

                (A) The term “Tort Claims” means all Claims against any DOR Entity or the Trust
        relating to, in whole or in part, directly or indirectly, Abuse that took place in whole or in
        part prior to the Plan Effective Date, including any such Claim seeking monetary damages
        or any other relief, under any theory of liability, including vicarious liability; respondeat
        superior; any fraud-based theory, including fraud in the inducement and fraudulent
        concealment; any negligence-based or employment-based theory, including negligent
        hiring, supervision, retention or misrepresentation; any other theory based on
        misrepresentation, concealment, or unfair practice; contribution; indemnity; public or
        private nuisance; or any other theory, including any theory based on public policy or any
        acts or failures to act by any DOR Entity or any other Person for whom any DOR Entity is
        allegedly responsible, including any such Claim asserted against any DOR Entity in
        connection with the Bankruptcy Case. The term “Tort Claims” includes Future Tort
        Claims; it does not include Contribution or Medicare Claims.

                (B) The term “Future Tort Claim” means any Tort Claim that was (i) neither filed,
        nor deemed filed, in the Bankruptcy Case, by the Claims Filing Deadline, nor otherwise
        allowed by the Court prior to the Plan Effective Date and (ii) is held by an individual or
        class of individuals (a) who, at the time of the Claims Filing Deadline, was under a
        disability recognized by New York C.P.L.R. §208, or other applicable law suspending the
        running of the limitation period, if any, or (b) who was barred by a statute of limitations as
        of the Claims Filing Deadline, but is no longer barred by such statute of limitations for any
        reason, including the enactment of legislation.

        o.     Claims Filing Deadline

       The term “Claims Filing Deadline” means August 13, 2020 at 11:59 P.M. (prevailing
Eastern Time).

        p.     CMS

        The term “CMS” means the Centers for Medicare and Medicaid Services of the United
States Department of Health and Human Services, located at 7500 Security Boulevard, Baltimore,
MD 21244-1850 and/or any other Agent or successor Person charged with responsibility for
monitoring, assessing, or receiving reports made under MMSEA for reimbursement of Medicare
Claims.

        q.     Committee

        The term “Committee” means the Official Committee of Unsecured Creditors appointed
in the Bankruptcy Case.

        r.     Conditions Precedent to Escrow Release

        The term “Conditions Precedent to Escrow Release” means all of the following:

               (i)     The Agreement shall have been executed by the Parties;

                                                  8
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 11 of 172
                 (ii)    The Agreement shall have been approved by the Court;

                 (iii)   The Approval Order, as defined above, shall have been entered by the
        Court;

                 (iv)    The Approval Order shall have become a Final Order;

              (v)   The London Market Insurers shall have deposited the LMI Settlement
        Amount and Interstate shall have deposited the Interstate Settlement Amount into the
        Escrow Account;

                 (vi)    The Confirmation Order, as defined below, has been entered by the Court;

                 (vii)   The Confirmation Order has become a Final Order;

                 (viii) The Plan Effective Date has occurred; and

               (ix)   The Escrow Agent has received the Escrow LMI Release Instruction and
        the Escrow Interstate Release Instruction.

        s.       Confirmation Findings and Conclusions

       The term “Confirmation Findings and Conclusions” means the findings of fact and
conclusions of law required under §§ 1129(a), and, if applicable, 105(a) and 1129(b), of the
Bankruptcy Code, which are to be entered concurrently with, but separately from, the
Confirmation Order, as necessary to confirm the Plan and dismiss with prejudice the Insurance
Coverage Action as against LMI/Interstate and National Surety Corporation, including the
following:

               (i)   This Agreement is the fruit of long-term negotiations amongst the Parties,
        which began in March 2020, following the Bankruptcy Court’s entry of the Mediation
        Order;

              (ii)  The Settlement Amount provides good and valuable consideration to
        DOR’s bankruptcy estate, and enables distributions to the Channeled Claimants;

                (iii) This Agreement is therefore necessary to the Plan because it provides
        significant funding for the Plan;

                (iv)    The Subject Insurance Policies are property of DOR’s bankruptcy estate and
        are therefore subject to the in rem jurisdiction of the Court;

               (v)     The Channeled Claims are within the jurisdiction of the Court because they
        seek property of DOR’s bankruptcy estate;

                (vi)    Because it would be impractical to divide the Subject Insurance Policies
        amongst DOR and the other DOR Entities, it was necessary for DOR to obtain the
        participation of the other DOR Entities in this Agreement;


                                                 9
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 12 of 172
                (vii) The DOR Entities, other than DOR, would not release their Interests in the
        Subject Insurance Policies unless they obtained the benefits of the Channeling Injunction,
        because to do so would have left them exposed to Tort Claims, whether or not such Claims
        be valid, and whether or not coverage exists under the Subject Insurance Policies for such
        Claims;

               (viii) Therefore, the Channeling Injunction is necessary to the Agreement;

               (ix)  The Channeling Injunction is narrowly tailored because it requires only
        Channeled Claims against the DOR Entities and the Settling Insurers to be brought against
        the Trust;

               (x)    The Coverage Claims are within the jurisdiction of the Bankruptcy Court
        because such claims could enhance the estate;

                (xi)   LMI/Interstate required that DOR obtain the benefits of the Settling Insurer
        Supplemental Injunction, as a condition of entering into this Agreement and contributing
        the Settlement Amount;

              (xii) Therefore, the Settling Insurer Supplemental Injunction is necessary to this
        Agreement and the Plan;

                (xiii) The Settling Insurer Supplemental Injunction is narrowly tailored because
        it only enjoins the Enjoined Claims against the Settling Insurers;

                (xiv) LMI/Interstate are repurchasing the Subject Insurance Policies, pursuant to
        this Agreement. LMI/Interstate are not purchasing any other assets of the DOR Entities
        and are not a continuation of the DOR Entities, nor engaging in a continuation of the DOR
        Entities’ businesses. LMI/Interstate shall not have any responsibility or liability with
        respect to any of the DOR Entities’ other assets; and

                (xv) LMI/Interstate are not, and shall not be deemed to be, successors to the DOR
        Entities, or any of them, by reason of any theory of law or equity or as a result of the
        consummation of the transactions contemplated in this Agreement, the Plan, or otherwise.
        LMI/Interstate shall not assume, or be deemed to have assumed, any liabilities or other
        obligations of the DOR Entities.

        t.     Confirmation Order

       The term “Confirmation Order” means an order entered by the Court after a confirmation
hearing upon Bankruptcy Notice confirming the Plan, in a form and substance as required by this
Agreement, which order has not been stayed. The wording of the Confirmation Order shall be
mutually acceptable to DOR, LMI/Interstate, and Rev. Thomas P. Mull in his capacity as chair of
the parish steering committee. The Confirmation Order shall contain all of the following
provisions but no provision that is contrary to or inconsistent with this Agreement:

               (i)     confirming the Plan;


                                                10
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 13 of 172
                (ii)     specifically, and individually, ordering all Persons, as set forth in the Plan,
        to act or refrain from acting as specified in the Plan;

                (iii) incorporating the terms and provisions of the Bar Order as though fully set
        forth therein;

               (iv)    ordering the Trustee to perform the obligations, if any, imposed upon the
        Trustee by this Agreement;

                (v)     issuing the Channeling Injunction and the Settling Insurer Supplemental
        Injunction;

                (vi)    discharging DOR from all Claims, including all Channeled Claims;

               (vii) ordering all Channeled Claimants with pending state court Actions against
        any DOR Entity to dismiss such Claims and assert them against the Trust for resolution
        pursuant to the Trust Agreement; and

                (viii) including the Reduction Clause set forth in Section 8, below.

       The Confirmation Order shall be accompanied by the separately entered Confirmation
Findings and Conclusions.

        u.      Court

        The term “Court” means the Bankruptcy Court, or the District Court, as applicable.

        v.      CVA

         The term “CVA” means the New York Child Victims Act, NY CPLR Section 214-G and
all related civil and penal laws and statutes.

        w.      District Court

      The term “District Court” means the United States District Court for the Western District
of New York.

        x.      DOR

       The term “DOR” means The Diocese of Rochester, which is the diocesan corporation
formed pursuant to N.Y. Relig. Corp. Law § 90, together with the public juridic person of the
Roman Catholic Diocese of Rochester, as now constituted or as it may have been constituted.
Furthermore, in the event of any Action naming any Affiliate or Agent of DOR, such Action shall
be considered an Action against DOR, the insurance coverage for which is released pursuant to
Section 4 hereof.

        y.      DOR Entities

        The term “DOR Entities” means, in their capacity as such:

                                                  11
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 14 of 172
                   (i)    DOR;

                   (ii)   DOR’s Affiliates;

                (iii) Any and all insureds, named insureds, additional insureds and other
        insureds, or Persons otherwise insured or allegedly insured under the Subject Insurance
        Policies, including schools and the DOR Parishes;

                  (iv)    Each of the Affiliates of the Persons identified in the foregoing subsections
        (i)-(iii);

               (v)      Each of the successors and assigns of the Persons identified in the foregoing
        subsections (i)-(iv); and

                   (vi)   Each of the Agents of the Persons identified in the foregoing subsections
        (i)-(v).

      The “DOR Entities” include each of the entities set forth on Attachment E to this
Agreement.

      An individual who perpetrated an act of Abuse that forms the basis for a Tort Claim is not
a DOR Entity with respect to that Tort Claim.

        z.         DOR Parishes

       The term “DOR Parishes” means all past and present parishes of or in DOR, in their
capacity as public juridic persons, together with each corresponding parish corporation formed
pursuant to N.Y. Relig. Corp. Law § 90.

        aa.        Effective Date

         The term “Effective Date” means the day following the date on which all of the following
have occurred: (i) all Parties have executed this Agreement and the Escrow Agreement; (ii) the
Court has issued the Approval Order and the Settlement Approval Findings and Conclusion; and
(iii) the Approval Order has become a Final Order.

        bb.        Entities’ Release

        The term “Entities’ Release” means the following:

                 (i)    The remising, release, covenant not to sue, and permanent discharge by the
        DOR Entities and any subsequently appointed trustee or representative acting for any DOR
        Entity, without further act by any Person, from and against all Released Claims that any
        DOR Entity ever had, now has, or hereafter may have, from the beginning of time to the
        Effective Date of: (1) the Interstate Entities; and (2) the respective heirs, executors,
        administrators, and reinsurers (as such) of any of the Persons identified in clause (1) hereof
        in their capacity as such; and



                                                   12
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 15 of 172
                (ii)     The remising, release, covenant not to sue, and permanent discharge by the
        DOR Entities and any subsequently appointed trustee or representative acting for the DOR
        Entities, without further act by any Person, from and against all Released Claims that any
        DOR Entity ever had, now has, or hereafter may have, from the beginning of time to the
        Effective Date, of: (1) each paying London Market Insurer and its London Market Insurer
        Entities; (2) the respective heirs, executors, administrators, and reinsurers (as such) of any
        of the Persons identified in clause (1) hereof in their capacity as such.

                 (iii) The Entities’ Release shall not serve to release or discharge any obligations
        of any Person (or such Person’s Affiliates) (a) that has not paid to the Trust such Person’s
        full allocable share of the Settlement Amount pursuant to the terms of this Agreement, or
        (b) with respect to any Claims arising from or related to the Modern-Day Policies or Claims
        for breach of this Agreement.

        cc.    Equitas Entities

        The term “Equitas Entities” means Equitas Limited, Equitas Reinsurance Limited,
Equitas Holdings Limited, Equitas Policyholders Trustee Limited, and any other Person from time
to time in the Equitas Group.

        dd.    Escrow Account

        The term “Escrow Account” means the account established by the Escrow Agreement.

        ee.    Escrow Agent

       The terms “Escrow Agent” means the original and any successor escrow agent appointed
pursuant to the Escrow Agreement.

        ff.    Escrow Agreement

       The term “Escrow Agreement” means a mutually acceptable escrow agreement executed
by the Parties.

        gg.    Escrow Interstate Release Instruction

      The term “Escrow Interstate Release Instruction” means a written direction to the
Escrow Agent directing the release of the Interstate Settlement Amount to the Trust executed by
DOR and Interstate.

        hh.    Escrow LMI Release Instruction

       The term “Escrow LMI Release Instruction” means a written direction to the Escrow
Agent directing the release of the LMI Settlement Amount to the Trust executed by DOR and LMI.




                                                 13
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 16 of 172
        ii.    Escrow Payment

       The term “Escrow Payment” shall mean the Settlement Amount plus any accrued interest
less Expenses.

        jj.    Escrow Release Date

       The term “Escrow Release Date” means the earliest date upon which all Conditions
Precedent to Escrow Release have all occurred, provided, however, that if such date is not a
Business Day, the Escrow Release Date shall be the next Business Day.

        kk.    Expenses

        The term “Expenses” means all reasonable fees, costs, and expenses incurred by the
Escrow Account and Escrow Agent (in its capacity as such) pursuant to the Escrow Agreement,
including all compensation paid to the Escrow Agent pursuant to the Escrow Agreement; all taxes
paid pursuant to the Escrow Agreement; the costs and expenses incurred in preparing and
circulating records and reports pursuant to the Escrow Agreement; fees and expenses of counsel
pursuant to the Escrow Agreement; any amounts reserved pursuant to the Escrow Agreement for
any of the foregoing; and any indemnification paid to the Escrow Agent pursuant to the Escrow
Agreement.

        ll.    Final Order

        The term “Final Order” means an order as to which the time to appeal, petition for
certiorari, petition for review, or move for reargument or rehearing has expired and as to which
no appeal, petition for certiorari, or other proceedings for reargument or rehearing shall then be
pending or as to which any right to appeal, petition for certiorari, review, reargue, or rehear shall
have been waived in writing in form and substance satisfactory to DOR and LMI/Interstate, and
their counsel or, in the event that an appeal, writ of certiorari, petition for review, or reargument
or rehearing thereof has been sought, such order shall have been affirmed by the highest court to
which such order was appealed, or certiorari or review has been denied or from which reargument
or rehearing was sought, and the time to take any further appeal, petition for certiorari, petition
for review, or move for reargument or rehearing shall have expired; provided, however, that the
possibility that a motion under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure or any
analogous rule under the Bankruptcy Rules may be filed with respect to such order shall not cause
such order not to be a Final Order. For the avoidance of doubt, if the Plan is substantially
consummated as defined in § 1101(2) of the Bankruptcy Code (“Substantial Consummation”),
and any appeal of the Confirmation Order becomes equitably moot due to Substantial
Consummation, the Confirmation Order shall be considered a Final Order as of the date that the
order determining such appeal to be moot has become a Final Order.

        mm.    Future Claims Representative

        The term “Future Claims Representative” means an individual appointed by the Court
to represent the interests of Future Tort Claimants.



                                                 14
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 17 of 172
        nn.    Insurance Coverage Action

        The term “Insurance Coverage Action” means the case entitled The Diocese of Rochester
v. The Continental Insurance Company, et al., filed in the United States Bankruptcy Court, for the
Western District of New York, as Adversary Proceeding Number 19-02021.

        oo.    Insurers

       The term “Insurers” means the insurers of the DOR Entities, comprising the Settling
Insurers and the Non-Settling Insurers.

        pp.    Interests

        The term “Interests” means all Claims, including any “interests” as that term is used in 11
U.S.C. § 363, and other rights of any nature, whether at law or in equity, including all interests or
other rights under New York Insurance Law or any other applicable law.

        qq.    Interstate

        The term “Interstate” means Interstate Fire & Casualty Company.

        rr.    Interstate Bill of Sale

        The term “Interstate Bill of Sale” means a fully executed bill of sale evidencing the sale,
assignment, and transfer of the Interstate Insurance Policies to Interstate free and clear of all
Interests of all Persons, including the Tort Claimants and the DOR Entities.

        ss.    Interstate Escrow Balance

        The term “Interstate Escrow Balance” means the amount on deposit in the Escrow
Account from time to time attributable to the contribution made to the Escrow Account by
Interstate, plus all accrued interest thereon, less the pro-rata share of Expenses allocable thereto.

        tt.    Interstate Entities

        The term “Interstate Entities” means:

               (i)     Interstate;

             (ii)   each of Interstate’s Affiliates (including Fireman’s Fund Insurance
        Company and National Surety Corporation);

               (iii)   each of the foregoing Persons’ Agents; and

                (iv)   each of the foregoing Persons’ respective predecessors, successors,
        assignors, and assigns, whether known or unknown, and all Persons acting on behalf of,
        by, through, or in concert with them, in their capacities as such.



                                                 15
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 18 of 172
        uu.    Interstate Insurance Policies

         The term “Interstate Insurance Policies” means (i) all insurance policies listed in
Attachment A-2 hereto; and (ii) all known and unknown insurance policies to the extent issued by
any Interstate Entity on or prior to July 1, 1986 and providing insurance to any DOR Entity,
provided, however, if an Interstate Insurance Policy that is not listed in Attachment A-2 was not
issued to a DOR Entity (or such Person’s Affiliates) but provides coverage to a DOR Entity, then
it is an Interstate Insurance Policy only to the extent it insures a DOR Entity.

        vv.    Interstate Settlement Amount

        The term “Interstate Settlement Amount” means the net sum of Twenty Million United
States Dollars ($20,000,000). Interstate shall pay the Interstate Settlement Amount pursuant to the
terms of Section 2.

        ww.    [Reserved]

        xx.    Lloyd’s Underwriters

        The term “Lloyd’s Underwriters” means:

                (i)     All underwriters, members, or Names at Lloyds, London (including former
        underwriters, members, or Names) who through their participation in syndicates (including
        those identified on Attachment B) severally subscribed, each in his or her own
        proportionate share, one or more of the LMI Insurance Policies. Lloyd’s Underwriters
        shall also include all Underwriters, members, or Names at Lloyd’s, London (including
        former underwriters, members, and Names), whether or not they participated in the
        syndicates identified in Attachment B, who, through their participation in syndicates
        (including those identified on Attachment B) severally subscribed any of the LMI
        Insurance Policies in favor of any DOR Entity: (a) the existence of which has not presently
        been established; or (b) the existence of which has been established but as to which
        identities of Names, members, or syndicates are not presently known. Further, it is
        expressly understood that Persons are Lloyd’s Underwriters only in their capacity as
        subscribers of the Subject Insurance Policies, and obtained through a London broker;

                (ii)   All of the Agents of the Persons set forth in Section 1.xx.(i), and their
        respective predecessors and successors, if any, solely in such capacity; and

                (iii) All the respective heirs, executors, successors (including Equitas Insurance
        Limited (“EIL”) to the extent EIL is a successor to any of the Persons identified in Section
        1.xx.(i) with respect to the subject matter of this Agreement), assigns (including any
        administrator, receiver, trustee, personal representative, or equivalent appointee/s under
        relevant insolvency law), reinsurers, and retrocessionaires (as such) of any of the Persons
        identified in Section 1.xx.(i), if any, solely in their capacity as such.

               (iv)    For the avoidance of doubt, the Underwriter Third-Party Beneficiaries, who
        receive certain specified benefits under this Agreement, are not Lloyd’s Underwriters for
        the purpose of this definition.

                                                16
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 19 of 172
        yy.    LMI/Interstate Entities

        The term “LMI/Interstate Entities” means, collectively, the London Market Insurer
Entities and the Interstate Entities.

        zz.    LMI Bill of Sale

        The term “LMI Bill of Sale” means a fully-executed bill of sale evidencing the sale,
assignment, and transfer of the LMI Insurance Policies to the London Market Insurers free and
clear of all Interests of all Persons, including the Tort Claimants and the DOR Entities.

        aaa.   LMI Escrow Balance

       The term “LMI Escrow Balance” means the amount on deposit in the Escrow Account
from time to time attributable to the aggregate contributions made to the Escrow Account by the
London Market Insurers, plus all accrued interest thereon, less the pro-rata share of Expenses
allocable thereto.

        bbb.   LMI Insurance Policies

       The term “LMI Insurance Policies” means (i) all insurance policies listed in
Attachment A-1 hereto; and (ii) all known and unknown insurance policies to the extent subscribed
by one or more of the London Market Insurers on or before July 1, 1993 in their capacity as London
Market Insurers and providing insurance to any DOR Entity, provided, however, if an LMI
Insurance Policy that is not listed in Attachment A-1 was not subscribed on behalf of a DOR Entity
(or such Person’s Affiliates) but provides coverage to a DOR Entity, then it is a LMI Insurance
Policy only to the extent it insures the DOR Entity.

        ccc.   LMI Settlement Amount

        The term “LMI Settlement Amount” means the net sum of Fifteen Million United States
Dollars ($15,000,000). Each London Market Insurer shall pay its several, respective, allocated
share of the LMI Settlement Amount pursuant to the terms of Section 2. Each London Market
Insurer’s respective, allocated several share of the LMI Settlement Amount is set forth on
Attachment D.

        ddd.   [Reserved]

        eee.   London Market Companies

        The term “London Market Companies” means the companies doing business in the
London insurance market, which severally subscribed, each in its own proportionate share, to one
or more of the LMI Insurance Policies (such insurers are identified in Attachment B to this
Agreement). London Market Companies shall also include those companies doing business in the
London insurance market who subscribed any LMI Insurance Policies (a) the existence of which
has not presently been established but which provided insurance to any DOR Entity; or (b) the
existence of which has been established but the identity of such company as a subscribing insurer
is not presently known. As used herein, London Market Companies shall mean, in their capacity

                                               17
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 20 of 172
as such, the named corporate entity and all predecessors, successors, Affiliates, assigns, pool
companies as such, and subsidiaries. It is further expressly understood that Persons are London
Market Companies only in their capacity as a subscriber of the Subject Insurance Policies (as
opposed to other insurance policies) subscribed by them in the London insurance markets (as
opposed to insurance markets located elsewhere).

        fff.   London Market Insurers

        The term “London Market Insurers” means Lloyd’s Underwriters and the London
Market Companies. The London Market Insurers do not include any specific insurance company
listed on Attachment C to this Agreement.

        ggg.   London Market Insurer Entities

        The term “London Market Insurer Entities” means, with respect to each London Market
Insurer:

                (i)    each of such London Market Insurer’s Affiliates (except to the extent such
        Affiliates have independent obligations under this Agreement);

               (ii)   each of the foregoing Persons’ Agents; and

                (iii) each of the foregoing Persons’ respective predecessors, successors,
        assignors, and assigns, whether known or unknown, and all Persons acting on behalf of,
        by, through, or in concert with them, in their capacities as such.

        hhh.   Mediation

      The term “Mediation” means the mediation by the Mediation Parties, as ordered by the
Bankruptcy Court, on March 10, 2020.

        iii.   Mediation Parties

       The term “Mediation Parties” means, collectively: (a) DOR; (b) each insurer named as a
Defendant in the Insurance Coverage Action; (c) the Committee; (d) state court counsel for Tort
Claimants; (e) the ad hoc committee of parishes and other parties-in-interest, including schools or
other non-debtor Catholic entities located within the DOR, to the extent permitted or required by
the Mediator.

        jjj.   Mediation Motion

      The term “Mediation Motion” means the Motion for Entry of an Order Referring this
Adversary Proceeding to Mediation filed by the DOR in the Insurance Coverage Action.

        kkk.   Mediation Order

      The term “Mediation Order” means the Order Directing Mediation and Appointing
Mediator filed by the DOR in the Insurance Coverage Action.


                                                18
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 21 of 172
         lll.   Mediator

         The term “Mediator” means the Honorable Gregg W. Zive, United States Bankruptcy
Judge.

         mmm. Medicare

        The term “Medicare” means Title XVIII of the Social Security Act, 42 U.S.C. § 1395, et
seq., enacted July 1, 1966, including all subsequent amendments thereto.

         nnn.   Medicare Beneficiary

       The term “Medicare Beneficiary” means any individual who has received or is eligible to
receive benefits under Medicare and is the holder of a Channeled Claim.

         ooo.   MSP or Medicare Secondary Payor Act

       The term “Medicare Secondary Payor Act” or “MSP” means 42 U.S.C. § 1395y et seq.,
or any other similar statute or regulation, and any related rules, regulations or guidance issued in
connection therewith or amendments thereto.

         ppp.   MMSEA

        The term “MMSEA” means § 111 of the Medicare, Medicaid, and SCHIP Extension Act
of 2007 (P.L.110-173), which imposes reporting obligations on those Persons with payment
obligations under the MSP.

         qqq.   Modern-Day Policies

        The term “Modern-Day Policies” means (i) policy Nos. 18W2012 and 18XS133 (July 1,
2018/19); 19W2012 and 19XS133 (July 1, 2019/20); 20W2012 and 20XS133 (July 1, 2020/21)
subscribed by Lloyd’s Underwriters and any Companies, together with (ii) any other insurance
policies subscribed in favor of the DOR Entities by Lloyd’s Underwriters and any Companies
(a) on or after July 1, 1993, or (b) providing coverage on a claims-made basis where the applicable
claim period has not expired as of the date of this Agreement.

         rrr.   Non-DOR Insurer

        The term “Non-DOR Insurer” means an insurer that does not fall into the definition of
Insurer but insures a Person that is allegedly liable for Claims relating to Abuse.

         sss.   Non-Settling Insurer

        The term “Non-Settling Insurer” means any Person that has, or could be alleged to have,
issued or subscribed an insurance policy providing coverage for Tort Claims, which Person has
not settled its obligations under such policy.




                                                19
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 22 of 172
        ttt.   Person

         The term “Person” means any individual or entity, including any corporation, limited
liability company, partnership, general partnership, limited partnership, limited liability
partnership, limited liability limited partnership, proprietorship, association, joint stock company,
joint venture, estate, trust, trustee, personal executor or personal representative, unincorporated
association, or other entity, including any federal, international, foreign, state, or local
governmental or quasi-governmental entity, body, or political subdivision or any agency or
instrumentality thereof.

        uuu.   Petition Date

        The term “Petition Date” means September 12, 2019.

        vvv.   Plan

        The term “Plan” means a plan of reorganization proposed by DOR, after good-faith
consultation with the LMI/Interstate Entities, which (a) contains all of the following provisions,
but no provision that is contrary to or inconsistent with this Agreement; (b) allows all of the acts
and transactions under, and envisioned by, this Agreement to occur with binding legal effect;
(c) does not materially and adversely affect the rights, duties, or interests of the DOR Entities or
the LMI/Interstate Entities under this Agreement; (d) includes all papers, exhibits, attachments,
appendices, or other documents filed with or in support of the Plan and necessary for its
implementation, and any documents relating to the establishment and operation of the Trust; and
(e) shall include the following provisions:

               (i)      incorporating this Agreement and the Escrow Agreement;

                (ii)    specifying the terms of this Agreement and the Escrow Agreement shall
        control in the event of any conflict with the Plan or the Confirmation Order;

                (iii) prohibiting DOR from continuing to pursue the Insurance Coverage Action
        against the London Market Insurers, Interstate, and National Surety Corporation, requiring
        DOR to dismiss its Claims against London Market Insurers, Interstate, and National Surety
        Corporation in the Insurance Coverage Action, with prejudice, within fourteen (14) days
        after the Plan Effective Date, and prohibiting any DOR Entity from asserting any Coverage
        Claims against LMI/Interstate Entities;

              (iv)    setting forth the Channeling Injunction and the Settling Insurer
        Supplemental Injunction;

               (v)     establishing the Trust, appointing the Trustee, and binding both of them to
        perform those requirements imposed upon them by this Agreement;

               (vi)   describing the role of the Future Claims Representative and seeking the
        continued appointment of the Future Claims Representative to continue in his duties;

               (vii)    channeling all Channeled Claims to the Trust;

                                                 20
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 23 of 172
               (viii) denominating each of the LMI/Interstate Entities as Settling Insurers;

                (ix)    requiring each Channeled Claimant receiving a payment from the Trust to
        sign a release of all Claims against the LMI/Interstate Entities and the DOR Entities;

                (x)    providing that none of DOR Entities, the Trust, or the Settling Insurers will
        have any reporting obligations in respect of their contributions to the Trust, or in respect
        of any payments, settlements, resolutions, awards, or other Claim liquidations by the Trust,
        under the reporting provisions of MSP or MMSEA, and providing further, verbatim:

                       a.       It is the position of DOR that none of DOR Entities, the Trust, or the
               Settling Insurers will have any reporting obligations in respect of their contributions
               to the Trust, or in respect of any payments, settlements, resolutions, awards, or other
               Claim liquidations by the Trust, under the reporting provisions of MSP or MMSEA.
               Prior to making any payments to any claimants, the Trust shall seek a statement or
               ruling from the United States Department of Health and Human Services (“HHS”)
               that none of the Trust, DOR Entities, or Settling Insurers has any reporting
               obligations under MMSEA with respect to payments to the Trust by the DOR
               Entities or Settling Insurers or payments by the Trust to Claimants. Unless and
               until there is definitive regulatory, legislative, or judicial authority (as embodied in
               a final non-appealable decision from the United States Court of Appeals for the
               Second Circuit or the United States Supreme Court), or written confirmation from
               HHS that none of the DOR Entities or the Settling Insurers has any reporting
               obligations under MMSEA with respect to any settlements, payments, or other
               awards made by the Trust or with respect to the contributions the DOR Entities and
               the Settling Insurers have made or will make to the Trust, the Trust shall, at its sole
               expense, in connection with the implementation of the Plan, act as a reporting agent
               for the DOR Entities and Settling Insurers, and shall timely submit all reports that
               would be required to be made by any DOR Entity or Settling Insurer under
               MMSEA on account of any Claims settled, resolved, paid, or otherwise liquidated
               by the Trust or with respect to contributions to the Trust, including reports that
               would be required if the payments to the Trust by a DOR Entity or Settling Insurer
               were determined to be made pursuant to “applicable plans” for purposes of
               MMSEA, or any DOR Entity or Settling Insurer were otherwise found to have
               MMSEA reporting requirements. The Trust, in its role as reporting agent for the
               DOR Entities and Settling Insurers, shall follow all applicable guidance published
               by CMS to determine whether or not, and, if so, how, to report to CMS pursuant to
               MMSEA.

                       b.      If the Trust is required to act as a reporting agent for any DOR Entity
               or Settling Insurer pursuant to Section 1.vvv.(x)a., the Trust shall provide a written
               certification to each DOR Entity and Settling Insurer within twenty-one (21) days
               following the end of each calendar quarter, confirming that all reports to CMS
               required by Section 1.vvv.(x)a. have been submitted in a timely fashion, and
               identifying (a) any reports that were rejected or otherwise identified as
               noncompliant by CMS, along with the basis for such rejection or noncompliance;


                                                 21
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 24 of 172
             and (b) any payments to Medicare Beneficiaries that the Trust did not report to
             CMS.

                     c.      With respect to any reports rejected or otherwise identified as
             noncompliant by CMS, the Trust shall, upon request by any DOR Entity or Settling
             Insurer, promptly provide copies of the original reports submitted to CMS, as well
             as any response received from CMS with respect to such reports; provided,
             however, that the Trust may redact from such copies the Redacted Information.
             With respect to any such reports, the Trust shall reasonably undertake to remedy
             any issues of noncompliance identified by CMS, resubmit such reports to CMS,
             and, upon request by any DOR Entity or Settling Insurer, provide each DOR Entity
             and Settling Insurer copies of such resubmissions; provided, however, that the Trust
             may redact the Redacted Information. If the Trust is unable to remedy its
             noncompliance, the provisions of Section 1.vvv.(x)g. shall apply.

                     d.      If the Trust is required to act as a reporting agent for a DOR Entity
             or Settling Insurer pursuant to the provisions of Section 1.vvv.(x)a., with respect to
             each Channeled Claim of a Medicare Beneficiary paid by the Trust and not
             disclosed to CMS, the Trust shall, upon request by any DOR Entity or Settling
             Insurer, promptly provide the last four digits of the claimant’s Social Security
             number, the year of the claimant’s birth and any other information in the possession
             or control of the Trust that may be necessary in the reasonable judgment of any
             DOR Entity or Settling Insurer to satisfy their obligations, if any, under MMSEA,
             as well as the basis for the Trust’s failure to report the payment. In the event any
             DOR Entity or Settling Insurer informs the Trust that it disagrees with the Trust’s
             decision not to report a Claim paid by the Trust, the Trust shall promptly report the
             payment to CMS. All documentation relied upon by the Trust in making a
             determination that a payment did not have to be reported to CMS shall be
             maintained for a minimum of six (6) years following such determination.

                     e.      If the Trust is required to act as a reporting agent for any DOR
             Entity, or Settling Insurer pursuant to the provisions of Section 1.vvv.(x)a., the
             Trust shall make the reports and provide the certifications required by Sections
             1.vvv.(x)a. and b. until such time as such DOR Entity or Settling Insurer
             determines, in its reasonable judgment, that it has no further legal obligation under
             MMSEA or otherwise to report any settlements, resolutions, payments, or
             liquidation determinations made by the Trust or contributions to the Trust.
             Furthermore, following any permitted cessation of reporting, or if reporting has not
             previously commenced due to the satisfaction of one or more of the conditions set
             forth in Section 1.vvv.(x)a., and if any DOR Entity or Settling Insurer reasonably
             determines, based on subsequent legislative, administrative, regulatory, or judicial
             developments, that reporting is required, then the Trust shall promptly perform its
             obligations under Sections 1.vvv.(x)a. and b.

                    f.      Section 1.vvv.(x)a. is intended to be purely prophylactic in nature,
             and does not imply, and shall not constitute an admission, that the DOR Entities
             and/or Settling Insurers have made payments pursuant to “applicable plans” within

                                              22
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 25 of 172
             the meaning of MMSEA, or that they have any legal obligation to report any acts
             undertaken by the Trust or contributions to the Trust under MMSEA or any other
             statute or regulation.

                     g.      If CMS concludes that reporting done by the Trust in accordance
             with Section 1.vvv.(x)a. is or may be deficient in any way, and has not been
             corrected to the satisfaction of CMS in a timely manner, or if CMS communicates
             to the Trust, any DOR Entity or Settling Insurer a concern with respect to the
             sufficiency or timeliness of such reporting, or there appears to any DOR Entity or
             Settling Insurer a reasonable basis for a concern with respect to the sufficiency or
             timeliness of such reporting or non-reporting based upon the information received
             pursuant to Section 1.vvv.(x)b., c., or d., or other credible information, then each
             DOR Entity and Settling Insurer shall have the right to submit its own reports to
             CMS under MMSEA, and the Trust shall provide to any Entity that elects to file its
             own reports such information in its possession or control as the electing party may
             reasonably require in order to comply with MMSEA, including the full reports filed
             by the Trust pursuant to Section 1.vvv.(x)a., without any redactions. The DOR
             Entities and Settling Insurers shall keep any information they receive from the Trust
             pursuant to this Section 1.vvv.(x) confidential and shall not use such information
             for any purpose other than meeting obligations under MMSEA.

                     h.      Notwithstanding any other provisions hereof, the Trust shall not be
             required to report as required by this Section 1.vvv.(x) until the Person on whose
             behalf the Trust is required to report shall have provided its Medicare Reporting
             Number, if one exists. Moreover, the Trust shall have no indemnification
             obligation under this Section 1.vvv.(x) to such Person for any penalty, interest, or
             sanction with respect to a Claim that may arise on account of such Person’s failure
             timely to provide its Medicare Reporting Number, if one exists, to the Trust in
             response to a timely request by the Trust for such Medicare Reporting Number.
             However, nothing relieves the Trust from its reporting obligations with respect to
             each Person who provides the Trust with its Medicare Reporting Number. The
             Trust shall indemnify each DOR Entity and Settling Insurer for any failure to report
             payments to Medicare eligible Tort Claimants on behalf of Persons who have
             timely supplied Medicare Reporting Numbers, if any exists.

                     i.      Prior to remittance of funds to any Channeled Claimant or counsel
             therefor, the Trustee shall obtain in respect of any Channeled Claim a certification
             from the Claimant that said Claimant has or will provide for the payment and/or
             resolution of any obligations owing or potentially owing under MSP relating to
             such Channeled Claim. If the Trust receives no such certification, the Trust may
             withhold payment from any Claimant the funds sufficient to assure that all
             obligations owing or potentially owing under MSP relating to such Tort Claim are
             paid to CMS. The Trust shall provide a quarterly certification of its compliance
             with this Section 1.vvv.(x) to each DOR Entity and Settling Insurer, and permit
             reasonable audits by such Persons, no more often than annually, to confirm the
             Trust’s compliance with this Section 1.vvv.(x). For the avoidance of doubt, the
             Trust shall be obligated to comply with the requirements of this Section 1.vvv.(x)

                                              23
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 26 of 172
               regardless of whether any DOR Entity or Settling Insurer elects to file its own
               reports under MMSEA pursuant to Section 1.vvv.(x)g.

                       j.     Compliance with the provisions of this Section 1.vvv.(x) shall be a
               material obligation of the Trust under the Plan, in favor of the DOR Entities and
               Settling Insurers under the Plan.

                       k.      The Trust shall defend, indemnify, and hold harmless the DOR
               Entities and Settling Insurers from any Medicare Claims reporting and payment
               obligations relating to its payment of Channeled Claims, including any obligations
               owing or potentially owing under MMSEA or MSP, and any Claims related to the
               Trust’s obligations under Section 1.vvv.(x).

        www. Plan Effective Date

        The term “Plan Effective Date” means the date on which the Plan by its terms becomes
effective and binding upon DOR and all persons asserting Claims against DOR.

        xxx.   Redacted Information

        The term “Redacted Information” means names, Social Security numbers other than the
last four digits, health insurance claim numbers, taxpayer identification numbers, employer
identification numbers, mailing addresses, telephone numbers, and dates of birth of the Tort
Claimants, and the names of the guardians, conservators, and/or other personal representatives, as
applicable.

        yyy.   Reorganized Debtor

        The term “Reorganized Debtor” means DOR, on and after the Plan Effective Date.

        zzz.   Resolute

       The term “Resolute” means Resolute Management Services Ltd. (formerly known as
Equitas Management Services Limited).

        aaaa. Settlement Amount

      The term “Settlement Amount” means, collectively, the Interstate Settlement Amount and
the LMI Settlement Amount.

        bbbb. Settlement Approval Findings and Conclusions

       The term “Settlement Approval Findings and Conclusions” means findings of fact and
conclusions of law pursuant to 11 U.S.C. §§ 363(b), (f), and (m) and Bankruptcy Rule 9019,
entered concurrently with, but separately from, the Approval Order, as necessary for the Court to
approve this Agreement, including the following:




                                               24
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 27 of 172
                (i)     DOR demonstrated sound business reasons for the settlement of its claims
        against LMI/Interstate in the Insurance Coverage Action and the implementation of such
        settlement through the sale of the LMI Insurance Policies to the London Market Insurers
        and the Interstate Insurance Policies to Interstate;

               (ii)   The Parties mediated their disputes over the Tort Claims and the Coverage
        Claims pursuant to the Mediation Order, beginning in March 2020;

                 (iii) In the Mediation, the Parties negotiated extensively, at arms-length, and in
        good faith. London Market Insurers are purchasers in good faith of the LMI Insurance
        Policies and Interstate is a good faith purchaser of the Interstate Insurance Policies, within
        the meaning of Bankruptcy Code § 363(m), and are entitled to all of the protections of that
        statute;

                (iv)    LMI/Interstate are bona fide good faith purchasers of the Subject Insurance
        Policies, for value;

               (v)    The terms of the transactions contemplated by this Agreement, as well as
        the genesis and background of this Agreement, have been adequately disclosed to the
        Court;

                (vi)   The terms and conditions of this Agreement (including the consideration to
        be realized by DOR’s bankruptcy estate) are fair and reasonable;

              (vii) The transactions contemplated by this Agreement will benefit DOR’s
        bankruptcy estate, its creditors and other stakeholders;

                (viii) The only potential holders of Interests in or against the Subject Insurance
        Policies are the DOR Entities and Persons who hold Claims against the DOR Entities,
        whose Claims might be covered by the Subject Insurance Policies;

               (ix)   The DOR Entities are parties to this Agreement, and hence are deemed to
        have consented to the sale within the meaning of Bankruptcy Code § 363(f)(2);

               (x)     The Barred Claims are subject to bona fide dispute, hence the Subject
        Insurance Policies may be sold free and clear of such Claims pursuant to § 363(f)(4);

                (xi)    All holders of Claims against the Subject Insurance Policies could be
        compelled, in a legal or equitable Action, to accept a money satisfaction of such Claims,
        therefore the Subject Insurance Policies may be sold free and clear of such Claims pursuant
        to § 363(f)(5);

               (xii) The compromises and settlements embodied in the Agreement have been
        negotiated in good faith, and are reasonable, fair, and equitable;

               (xiii) In light of:




                                                 25
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 28 of 172
                      a.      the balance between the possible litigation success and the
               settlement’s future benefits;

                     b.      the likelihood of complex and protracted litigation and the
               consequent inconvenience, expense, and delay;

                       c.      the interests of creditors, including the relative benefits to each class
               of creditors;

                       d.      whether other parties in interest support the settlement;

                      e.       the competency and experience of counsel supporting the
               settlement;

                        f.     the experience and knowledge of the bankruptcy judge reviewing
               the settlement;

                       g.     the nature and breadth of releases to be obtained by officers and
               directors; and

                      h.       the extent to which the settlement is the product of arm’s length
               bargaining,

                      this Agreement is fair and equitable and within the range of reasonable
               settlement terms;

                (xiv) The LMI Settlement Amount is fair, adequate, and reasonable consideration
        for (a) the sale by the DOR Entities and the buy-back by the London Market Insurers of
        the LMI Insurance Policies; and (b) the Entities’ Release;

                (xv) The Interstate Settlement Amount is fair, adequate, and reasonable
        consideration for (a) the sale by the DOR Entities and the buy-back by Interstate of the
        Interstate Insurance Policies; and (b) the Entities’ Release;

               (xvi) DOR provided due and adequate notice of the (a) sale of the Subject
        Insurance Policies; (b) terms and conditions of this Agreement; and (c) the hearing before
        the Court to approve this Agreement and the sale of the Subject Insurance Policies, in
        accordance with Bankruptcy Rules 2002 and 6004 to all known and unknown Claimants,
        including by providing notice by publication to any Future Tort Claimants;

               (xvii) It would be impractical to divide the Subject Insurance Policies amongst the
        DOR Entities and the holders of Tort Claims, therefore, to realize the value of the Subject
        Insurance Policies for DOR’s bankruptcy estate and the Tort Claimants requires the sale of
        the Subject Insurance Policies;

               (xviii) The sale of the Subject Insurance Policies outside the ordinary course of
        business satisfies the requirements of Bankruptcy Code § 363(b);



                                                 26
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 29 of 172
                (xix) The sale of the Subject Insurance Policies free and clear of the Interests of
        all Persons satisfies the requirements of Bankruptcy Code § 363(f);

                (xx) To the extent any Claimant may have any legal or equitable right to assert
        a Claim either directly against the Subject Insurance Policies, which policies are being
        acquired by LMI/Interstate pursuant to this Agreement, or indirectly by asserting such
        Claim against any DOR Entity, such Claims are deemed to be (a) “interests” as that term
        is used in Bankruptcy Code § 363(f); and (b) “Interests” herein; and

                (xxi)   The Agreement may be approved pursuant to Bankruptcy Rule 9019(a).

        cccc. Settlement Payment Date

        The term “Settlement Payment Date” means the day sixty (60) days after the Effective
Date, provided, however, that if such date is not a Business Day, the Settlement Payment Date
shall be the next Business Day.

        dddd. Settling Insurer Supplemental Injunction

       The term “Settling Insurer Supplemental Injunction” means an order of the Court
enjoining all Enjoined Claims by all Persons who now, or in the future may, hold such Claims
against the Settling Insurers, pursuant to Bankruptcy Code § 105 or other provision of the
Bankruptcy Code or applicable law.

        eeee. Settling Insurers

        The term “Settling Insurers” means, collectively, the LMI/Interstate Entities, and all other
insurers of the DOR Entities, which settle, after the Petition Date, claims for insurance coverage
brought against them by any DOR Entity, and which obtain the protection of the Settling Insurer
Supplemental Injunction.

        ffff.   Subject Insurance Policies

        The term “Subject Insurance Policies” means, collectively, the Interstate Insurance
Policies and the LMI Insurance Policies.

        gggg. Termination Event

         The term “Termination Event” means that the Court has entered an order that (i) is
contrary to or inconsistent with the Approval Order, or that denies approval of this Agreement;
(ii) is contrary to or inconsistent with the Confirmation Order, or that denies confirmation of the
Plan; or (iii) confirms a plan of reorganization other than the Plan (an “Inconsistent Order”), and
either (a) the Inconsistent Order has become a Final Order or (b) there was an appeal of the
Inconsistent Order and eighteen months have elapsed from the date of the appeal and the
Inconsistent Order has not been reversed or overturned by the appellate court.




                                                27
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 30 of 172
        hhhh. Trust

         The term “Trust” means the trust to be established under the Plan, which will assume
liability for, and be established, pursuant to the Plan and, if applicable, Bankruptcy Code § 105, to
pay, in whole or in part, Channeled Claims.

        iiii.   Trust Agreement

        The term “Trust Agreement” means, collectively, any agreement establishing the Trust
and the requirements for its administration, and any agreement setting forth procedures for the
Trust to pay Channeled Claims, filed as exhibits to the Plan, as may be amended, together with
such additional documents as may be executed in connection with the Trust Agreement.

        jjjj.   Trustee

       The term “Trustee” means the Person appointed to administer the Trust, in accordance
with the terms of the Plan.

        kkkk. Underwriter Third-Party Beneficiaries

        The term “Underwriter Third-Party Beneficiaries” means:

                (i)    Resolute and the Equitas Entities;

                (ii)    Equitas Insurance Limited to the extent it is not a successor to the Persons
        identified in Section 1.kkkk.(i) with respect to the subject matter of this Agreement;

               (iii) Any Person from time to time retained by or on behalf of Lloyd’s
        Underwriters to act as their claims handling agent and/or service provider, solely in such
        capacity;

                (iv)    The past, present and future reinsurers and retrocessionaires of the Equitas
        Entities or any of them, including National Indemnity Company and any other Person from
        time to time controlled (whether directly or indirectly), by Berkshire Hathaway, Inc., that
        provides retrocessional reinsurance to any one or more of the Equitas Entities, solely in
        such capacity; and

               (v)      All past, present and future trustees, officers, directors, employees,
        subsidiaries, affiliates, representatives, attorneys and agents of the Persons set forth in
        Sections 1.kkkk.(i) to (iv) (inclusive), if any, solely in such capacity; and,

                (vi)    The respective heirs, executors, successors and assigns (including any
        administrator, receiver, trustee, personal representative, liquidator (provisional or
        otherwise), or equivalent appointee/s under relevant insolvency law), of any of the Persons
        identified in Sections 1.kkkk.(i) through (v) (inclusive) above, solely in their capacity as
        such.




                                                 28
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 31 of 172
2.      Payment of the Settlement Amount

       a.       On the Settlement Payment Date, (i) each of the London Market Insurers shall
deposit their respective, several, allocated shares of the LMI Settlement Amount into the Escrow
Account; and (ii) Interstate shall deposit the Interstate Settlement Amount into the Escrow
Account.

        b.     No later than fourteen (14) days after the Plan Effective Date:

                (i)     DOR and LMI shall execute and deliver the Escrow LMI Release
        Instruction to the Escrow Agent; and

                (ii)    DOR and Interstate shall execute and deliver the Escrow Interstate Release
        Instruction to the Escrow Agent.

        c.      On the Escrow Release Date, to effectuate the buy-back of the Subject Insurance
Policies from the DOR Entities free and clear of the Interests of all Persons, pursuant to Section
363(b), (f) and (m), and Federal Rule of Bankruptcy Procedure 9019, in full and final settlement
of all obligations under and relating to the Subject Insurance Policies, and in consideration of the
sale of the foregoing to the Settling Insurers free and clear of all Interests of any Person, and the
other releases provided herein:

               (i)     the Escrow Agent shall pay the Escrow Payment to the Trust;

                (ii)   DOR, on behalf of the DOR Entities, and the London Market Insurers shall
        jointly execute the LMI Bill of Sale; and

                (iii) DOR, on behalf of the DOR Entities, and Interstate shall jointly execute the
        Interstate Bill of Sale.

        d.      If DOR or the Trust later agrees that Interstate or any individual London Market
Insurer may make any payment on terms that differ from the foregoing, then the DOR shall offer
the same payment terms to Interstate and/or all other London Market Insurers. It is the purpose of
this provision to ensure that Interstate and all London Market Insurers shall have the same payment
terms. Notwithstanding the foregoing, in the event of a payment default by Interstate or any of the
London Market Insurers, DOR or the Trust may pursue, or decline to pursue, enforcement of such
payment obligation against the defaulting Party in their sole discretion, and any failure to pursue
or collect such payment shall not relieve any other Party of their respective payment obligations
hereunder.

        e.     Upon the occurrence of the Escrow Release Date:

                (i)     the sale of the LMI Insurance Policies shall automatically be effective and
        binding and the transfer of the LMI Insurance Policies shall be deemed for all purposes to
        have occurred on the Escrow Release Date, with the intent that no Person other than LMI
        shall retain anything whatsoever with respect to the LMI Insurance Policies; and



                                                 29
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                     Description: Main Document , Page 32 of 172
                (ii)    the sale of the Interstate Insurance Policies shall automatically be effective
        and binding and the transfer of the Interstate Insurance Policies shall be deemed for all
        purposes to have occurred on the Escrow Release Date, with the intent that no Person other
        than Interstate shall retain anything whatsoever with respect to the Interstate Insurance
        Policies.

        f.      If, before the occurrence of the Escrow Release Date, a DOR Entity other than DOR
becomes a debtor in a bankruptcy case or insolvency Action, under the Bankruptcy Code or
otherwise, and Interstate, or any London Market Insurer, has not satisfied its respective several
payment obligation arising hereunder, then Interstate or such London Market Insurer shall be
excused from performance under this Agreement until such time as either (i) such DOR Entity
obtains, subject to the limitations imposed by the Bankruptcy Code, and subject to the equitable
powers of the court in which such Action is pending, an order from such court approving this
Agreement under Bankruptcy Code § 363(b), (f), and (m) and Bankruptcy Rule 9019, authorizing
the assumption by such DOR Entity (or any successor thereto) of this Agreement under
Bankruptcy Code § 365 (“Assumption”), or in the event the insolvency case is proceeding under
other law, shall obtain a similar order from the court overseeing the insolvency case approving this
Agreement and confirming the binding effect thereof; (ii) DOR obtains an order in the Action
compelling the Assumption; or (iii) DOR obtains an order from the Court determining the
equitable portion of the Settlement Amount allocable to any interest the DOR Entity subject to
such bankruptcy case or insolvency Action may have in the Subject Insurance Policies. Each DOR
Entity agrees that in the event it files a bankruptcy or other insolvency Action, it will not present
any Claim for payment under this Agreement or the Subject Insurance Policies to Interstate or any
London Market Insurer, until the Assumption has been approved by an order of the applicable
court and such order has become a Final Order or until its equitable share in the Settlement Amount
has been established by order of the Court pursuant to clause (iii) above and such order has become
a Final Order. LMI/Interstate agree to cooperate fully and provide commercially reasonable
assistance to DOR and any DOR Entity in obtaining any of the orders contemplated in this Section
2(f).

3.      Several Liability

         The obligations of Interstate and each London Market Insurer are several and not joint.
The DOR Entities agree that neither Interstate, nor any London Market Insurer entitled to the
benefits of this Agreement, shall be liable for any settlement amount allocable to any other Person.
Accordingly, Interstate agrees to pay only the Interstate Settlement Amount and each identified
London Market Insurer listed in Attachment B agrees to pay only its individual, respective,
allocated share of the LMI Settlement Amount, which amount is set forth in Attachment D, as
applicable. No DOR Entity shall seek to recover from Interstate any amount in excess of the
Interstate Settlement Amount, or from any individual London Market Insurer an amount in excess
of its stated, respective, allocated share of the LMI Settlement Amount, as set forth in Attachment
D. Upon the Escrow Release Date, each DOR Entity shall be deemed to have released such Person
pursuant to Section 4 of this Agreement.




                                                 30
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                     Description: Main Document , Page 33 of 172
4.      Mutual Releases

        a.     By DOR Entities

                (i)     Upon the Escrow Release Date, the Entities’ Release shall become
        immediately effective without further acts by any Person. Those London Market Insurers
        entitled to the Entities’ Release but not identified on Attachment B to this Agreement,
        namely, those London Market Insurers that subscribed an LMI Insurance Policy either not
        presently known, or known but to which the identity of the subscribers is not presently
        known, shall be entitled to all of the terms of the Entities’ Release and to the Indemnity set
        forth in Section 5 upon the Escrow Release Date.

                (ii)    It is the intention of the DOR Entities to reserve no rights or benefits
        whatsoever under or in connection with the Subject Insurance Policies other than the right
        to receive the Settlement Amount under this Agreement and to assure LMI/Interstate their
        peace and freedom from such Interests and from all assertions of rights in connection with
        such Interests, provided, however, the Entities’ Release does not release, and nothing in
        this Agreement shall affect the right of the DOR Entities, or the Trust, as applicable, to
        assert and pursue, Claims against and to collect from insurers other than those released
        under the Entities Release, and no Claims are released with respect to such Persons.

                (iii) Upon the Escrow Release Date, any and all rights, duties, responsibilities,
        and obligations of (a) Interstate created by or in connection with the Interstate Insurance
        Policies; and (b) London Market Insurers created by or in connection with the LMI
        Insurance Policies, are terminated. As of the Escrow Release Date, the DOR Entities shall
        have no insurance coverage under the Subject Insurance Policies. The Entities’ Release
        shall operate as though Interstate had never issued the Interstate Insurance Policies and the
        London Market Insurers had never subscribed the LMI Insurance Policies.

                (iv)    Each DOR Entity signing this Agreement, is, among other things,
        (a) releasing all Released Claims, including Claims that it does not know or suspect to exist
        in its favor, which, if known by such DOR Entity, might have materially affected its
        settlement with LMI/Interstate, and (b) expressly waiving all rights it might have under
        any federal, state, local, or other law or statute that would in any way limit, restrict, or
        prohibit such general release.

                (v)     Except with respect to any material breach of any representation, warranty
        or covenant by LMI/Interstate set forth in this Agreement, each DOR Entity expressly
        assumes the risk that acts, omissions, matters, causes, or things may have occurred, which
        it does not know or does not suspect to exist. To the fullest extent permitted by applicable
        law, each DOR Entity hereby waives the terms and provisions of any statute, rule or
        doctrine of common law which either: (a) narrowly construes releases purporting by their
        terms to release claims in whole or in part based upon, arising from, or related to such acts,
        omissions, matters, causes or things; or (b) which restricts or prohibits the releasing of such
        Claims.




                                                  31
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                     Description: Main Document , Page 34 of 172
                (vi)    Nothing in the foregoing shall release Interstate or the London Market
        Insurers from their obligations under this Agreement including the obligation to pay the
        Interstate Settlement Amount and the LMI Settlement Amount.

        b.     By LMI/Interstate

                (i)    Upon the Escrow Release Date, Interstate, each London Market Insurer, and
        any subsequently appointed trustee or representative acting for such London Market
        Insurer or Interstate shall be deemed to remise, release, covenant not to sue, and forever
        discharge each DOR Entity from and against all Claims relating to the Subject Insurance
        Policies, which Interstate and each such London Market Insurer ever had, now have or
        hereinafter may have, from the beginning of time to the Escrow Release Date.

                (ii)   Each Person released under the Entities’ Release shall reserve no rights or
        benefits whatsoever under or in connection with the Subject Insurance Policies.

                 (iii) Except with respect to any material breach of any representation, warranty
        or covenant by any DOR Entity set forth in this Agreement, each London Market Insurer
        and Interstate expressly assumes the risk that acts, omissions, matters, causes, or things
        may have occurred, which it does not know or does not suspect to exist. To the fullest
        extent permitted by applicable law, each London Market Insurer and Interstate hereby
        waives the terms and provisions of any statute, rule or doctrine of common law which
        either: (a) narrowly construes releases purporting by their terms to release Claims in whole
        or in part based upon, arising from, or related to such acts, omissions, matters, causes or
        things; or (b) which restricts or prohibits the releasing of such Claims.

5.      Indemnification

        a.      From and after the Escrow Release Date, the Trust shall indemnify and hold
harmless Interstate and the London Market Insurers in respect of any and all Enjoined Claims.
This indemnification includes Claims made by Persons over whom the Trust does not have control,
including the DOR Entities, former subsidiaries, predecessors in interest, sellers or purchasers of
assets, or any other Person who asserts Claims against or under, or Interests in or to, the Subject
Insurance Policies.

        b.     LMI/Interstate shall have the right to defend, with counsel of their choice, all
Claims identified under Section 5.a. LMI/Interstate may begin the defense of any Claim upon
receipt of such a Claim. LMI/Interstate agree to notify the Trust as soon as practicable of Claims
identified under Section 5.a. and of its choice of counsel.

        c.    The Trust shall reimburse all reasonable and necessary attorneys’ fees, expenses,
costs, and amounts incurred by LMI/Interstate in defending such Claims. LMI/Interstate shall
defend any such Claim in good faith. In defense of any such Claim, LMI/Interstate may settle or
otherwise resolve a Claim with the prior consent of the Trust, which consent shall not be
unreasonably withheld.

       d.      This indemnification and hold harmless undertaking (Sections 5.a., b., and c.) also
extend to the benefit of the Underwriter Third-Party Beneficiaries, in their capacity as such, all of

                                                 32
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                     Description: Main Document , Page 35 of 172
which are third-party beneficiaries of the terms of this indemnification and hold harmless
undertaking.

6.      Bankruptcy Obligations

        a.       DOR shall provide to LMI/Interstate an initial draft of the proposed form of
Approval Order, Settlement Approval Findings and Conclusions, and Bar Order at least seven (7)
days before DOR submits the foregoing for approval of this Agreement to the Court, so that
LMI/Interstate may provide comments and suggestions. In the event that DOR makes material
revisions to any of the foregoing documents, then, as soon as possible, DOR shall provide a copy
of such material revisions to LMI/Interstate. LMI/Interstate reserve the right to object to, inter
alia, (i) any proposed order that does not satisfy all of the requirements of the definition of
Approval Order set forth in Section 1.e., or (ii) any proposed findings and conclusions that do not
satisfy all of the requirements of the definition of Settlement Approval Findings and Conclusions
set forth in Section 1.bbbb.

        b.      DOR shall provide to LMI/Interstate an initial draft of the proposed form of
Confirmation Order, and Confirmation Findings and Conclusions, at least fourteen (14) days
before DOR submits the foregoing to the Court, so that LMI/Interstate may provide comments and
suggestions. In the event that DOR makes material revisions to any of the foregoing documents,
then, as soon as possible, DOR shall provide a copy of such material revisions to LMI/Interstate.
LMI/Interstate reserve the right to object to, inter alia, any proposed order that does not satisfy all
of the requirements of the definition of Confirmation Order set forth in Section 1.t, or the definition
of Bar Order set forth in Section 1.k or any proposed findings of fact and conclusions of law that
do not satisfy all the requirements of the definition of Confirmation Findings and Conclusions in
Section 1.s.

        c.      DOR shall provide to LMI/Interstate a draft of any proposed plan of reorganization
fourteen (14) days before DOR submits the foregoing to the Court, so that LMI/Interstate may
provide comments and suggestions. In the event that DOR makes material revisions to the
proposed plan of reorganization, then, as soon as possible, DOR shall provide a copy of such
material revisions to LMI/Interstate. LMI/Interstate reserve the right to object to, inter alia, any
proposed plan of reorganization that does not satisfy all of the requirements of the definition of
Plan set forth in Section 1.vvv. (a “Non-Compliant Plan”). If DOR proposes a Non-Compliant
Plan, then LMI/Interstate may contest such plan, and DOR shall not request a hearing date on
confirmation of a Non-Compliant Plan less than thirty (30) days after the date such plan is filed in
the Court.

       d.      DOR will seek entry of the Confirmation Order, as set forth in Section 1.t., together
with the Confirmation Findings and Conclusions, as set forth in Section 1.s., including any
required findings and conclusions under the Bankruptcy Code.

        e.      DOR shall serve Bankruptcy Notice of the initial hearing to approve this Agreement
and on confirmation of the Plan and the time for filing objections thereto. The proposed form of
notice shall be submitted to LMI/Interstate for their review and comment no later than seven (7)
days prior to the actual service of notice. If the initial hearing to approve this Agreement or to
confirm the Plan is adjourned, DOR shall not be required to provide Bankruptcy Notice of such


                                                  33
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                     Description: Main Document , Page 36 of 172
adjourned hearing and shall only be required to file a notice of such adjournment on the docket in
the Bankruptcy Case and provide such other and further notice as the Court may direct.

       f.      Upon the occurrence of the Plan Effective Date, DOR shall file a notice thereof on
the docket in the Bankruptcy Case and shall serve a copy of such notice upon counsel for
LMI/Interstate.

       g.      In the event that any Person attempts to prosecute a Barred Claim or a Claim that,
upon entry of the Approval Order, would be a Barred Claim,

                 (i)     against LMI/Interstate (or any of them) then promptly following notice from
        LMI/Interstate, DOR shall file a motion and supporting papers seeking an order from the
        Court, pursuant to Bankruptcy Code §§ 105(a) and/or 362(b), as applicable, staying such
        Claims until the Escrow Release Date, or, alternatively, this Agreement is terminated under
        Section 9. However, if DOR is unable to obtain a stay of such Claim then LMI/Interstate
        shall, subject to the terms, conditions and any applicable limits and retentions of the Subject
        Insurance Policies, defend such Claims, and may either settle them (subject to DOR’s prior
        written consent) or litigate them to judgment, and the applicable DOR Entities shall assist
        and cooperate fully with LMI/Interstate in such defense. All amounts expended by
        LMI/Interstate in settlement or defense of such Claims pursuant to this Section 6.g.(i) shall,
        if paid before the occurrence of the Settlement Payment Date, reduce and be set off against
        the obligations of LMI/Interstate to pay the Settlement Amount set forth in this Agreement.
        For amounts expended by LMI/Interstate pursuant to this Section 6.g.(i) on or after the
        Settlement Payment Date, upon the Escrow Release Date, DOR shall cause the Escrow
        Agent to reimburse the London Market Insurers any and all such amounts up to the amount
        of the LMI Escrow Balance, and Interstate any and all such amounts up to the amount of
        the Interstate Escrow Balance. If such amounts paid by the London Market Insurers exceed
        the LMI Escrow Balance, then DOR shall cause the Escrow Agent to reimburse the London
        Market Insurers the full LMI Escrow Balance, and if the amounts paid by Interstate exceed
        the Interstate Escrow Balance, DOR shall cause the Escrow Agent to reimburse Interstate
        the full Interstate Escrow Balance, and the terms and conditions of this Agreement shall
        remain in full force and effect without any further payment by the London Market Insurers
        or Interstate;

                (ii)    against any DOR Entity, then promptly following notice from such DOR
        Entity, DOR shall file a motion and supporting papers seeking an order from the Court,
        pursuant to Bankruptcy Code §§ 105(a) and/or 362(b), as applicable, staying such Claims
        until the Escrow Release Date, or, alternatively, this Agreement is terminated under Section
        9. If the motion for the stay is not granted, the defendant DOR Entities shall defend such
        Claims and use their best efforts to prevent the entry of a default and LMI/Interstate shall
        assist and cooperate fully in such defense. In such event, LMI/Interstate’s obligations
        relating to such litigation shall be determined by, and subject to, the terms, conditions and
        any applicable limits and retentions of the Subject Insurance Policies. All amounts paid
        by LMI/Interstate to indemnify a DOR Entity pursuant to this Section 6.g.(ii) shall, if paid
        before the occurrence of the Settlement Payment Date, reduce and be set off against the
        obligations of LMI/Interstate to pay the Settlement Amount set forth in this Agreement.
        For amounts expended by LMI/Interstate pursuant to this Section 6.g.(ii) on or after the

                                                  34
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 37 of 172
        Settlement Payment Date, then upon the Escrow Release Date, DOR shall cause the Escrow
        Agent to reimburse the London Market Insurers any and all such amounts up to the amount
        of the LMI Escrow Balance, and Interstate any and all such amounts up to the amount of
        the Interstate Escrow Balance. If such amounts paid by the London Market Insurers exceed
        the LMI Escrow Balance, then DOR shall cause the Escrow Agent to reimburse the London
        Market Insurers the full LMI Escrow Balance, and if the amounts paid by Interstate exceed
        the Interstate Escrow Balance, DOR shall cause the Escrow Agent to reimburse Interstate
        the full Interstate Escrow Balance, and the terms and conditions of this Agreement shall
        remain in full force and effect without any further payment by the London Market Insurers
        or Interstate;

                (iii) and this Agreement is ultimately terminated, all amounts respectively paid
        by each London Market Insurer and/or Interstate pursuant to Section 6.g.(i) or (ii) shall be
        credited against their respective obligations under the Subject Insurance Policies and, if the
        Settlement Payment Date has occurred, DOR shall cause the Escrow Agent to reimburse
        the London Market Insurers the full LMI Escrow Balance, and reimburse Interstate the full
        Interstate Escrow Balance.

7.      Representations and Warranties

        a.      DOR represents and warrants that the notice required under the definition of
Bankruptcy Notice includes all Claimants whose names and addresses are known to DOR or are
readily ascertainable.

       b.      Each DOR Entity represents and warrants that it has the authority to execute this
Agreement as its binding and legal obligation, subject in the case of DOR, to receiving Court
approval of this Agreement.

        c.      Interstate represents and warrants to DOR that (i) it has, and at all times prior to
payment in full of the Interstate Settlement Amount will have, sufficient liquid assets to pay the
Interstate Settlement Amount in full and (ii) it is not now, nor has it ever been, the subject of any
bankruptcy or insolvency proceeding in any jurisdiction.

        d.       Each London Market Insurer represents and warrants to DOR that (i) it has, and at
all times prior to payment in full of its allocated portion of the LMI Settlement Amount as reflected
on Attachment D will have, sufficient assets to pay its allocated portion of the LMI Settlement
Amount in full and (ii) it is not now, nor has it ever been, the subject of any bankruptcy or
insolvency proceeding in any jurisdiction.

        e.     Each Party represents and warrants that the Persons signing this Agreement on its
behalf are authorized to execute this Agreement.

        f.     Each individual signing this Agreement on behalf of a Party represents and warrants
that he or she has the right, power, legal capacity, and authority to enter into this Agreement on
behalf of such Party and bind such Party to perform each of the obligations specified herein.




                                                 35
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                     Description: Main Document , Page 38 of 172
8.      Reduction Clause.

        The Plan shall provide substantially as follows:

        a.     Litigation/Settlement Between an Alleged Insured or Tort Claimant and Non-
Settling Insurers

                (i)       In any Action, including the Insurance Coverage Action, involving a DOR
        Entity, the Reorganized Debtor, or the Trust (collectively, “Alleged Insured”) or a Tort
        Claimant, as applicable, and one or more Non-Settling Insurers, where a Non-Settling
        Insurer has asserted, asserts, or could assert any Contribution Claim against an
        LMI/Interstate Entity, then any judgment or award obtained by such Alleged Insured or
        Tort Claimant against such Non-Settling Insurer shall be automatically reduced by the
        amount, if any, that such LMI/Interstate Entity is liable to pay such Non-Settling Insurer
        as a result of its Contribution Claim, so that the Contribution Claim is thereby satisfied and
        extinguished entirely (“Reduction Amount”). In any Action involving an Alleged Insured
        or Tort Claimant against a Non-Settling Insurer, where such an LMI/Interstate Entity is not
        a party, such Alleged Insured or Tort Claimant shall obtain a finding from that court or
        arbitrator(s), as applicable, of the Reduction Amount before entry of judgment against such
        Non-Settling Insurer. In the event that such a reduction is not made as described above,
        then any Contribution Claim by any Non-Settling Insurer against any LMI/Interstate Entity
        shall be reduced by the Reduction Amount, as determined by the court or arbitrator(s) in
        which such Contribution Claim is filed. LMI/Interstate shall be required to cooperate in
        good faith with DOR and/or the Trust to take commercially reasonable steps to defend
        against any Contribution Claim. In the absence of such good faith cooperation, the
        Reduction Amount shall be zero. In the event that application of the Reduction Amount
        eliminates the Non-Settling Insurer’s Contribution Claim, then such Non-Settling Insurer
        shall fully reimburse LMI/Interstate Entities their costs and expenses, including legal fees,
        incurred in responding to the Contribution Claim Action, including all costs, expenses and
        fees incurred in seeking relief from the Court.

                (ii)    If an Alleged Insured or Tort Claimant and a Non-Settling Insurer enter into
        an agreement settling one or more Claims relating to Abuse, such agreement shall include
        a provision whereby such Non-Settling Insurer releases Contribution Claims against
        LMI/Interstate so long as LMI/Interstate release Contribution Claims against such Non-
        Settling Insurer. If such settlement agreement fails to include such a release provision, and
        the Non-Settling Insurer has asserted, asserts, or could assert a Contribution Claim against
        an LMI/Interstate Entity, then any settlement amount in such settlement agreement shall
        be deemed automatically reduced by the Reduction Amount. In such event, the settling
        parties shall obtain a finding from the applicable court or arbitrator(s) of the Reduction
        Amount. If (a) the settlement agreement was entered into without litigation or arbitration
        such that no judge or arbitrator can determine the Reduction Amount, or (b) such a
        reduction is not otherwise made as described above, then any Contribution Claim by any
        Non-Settling Insurer against any of LMI/Interstate Entity shall be reduced by the Reduction
        Amount, as determined by the court or arbitrator(s) in which such Contribution Claim is
        filed. LMI/Interstate shall be required to cooperate in good faith with DOR and/or the
        Trust to take commercially reasonable steps to defend against any Contribution Claim. In

                                                 36
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                     Description: Main Document , Page 39 of 172
        the absence of such good faith cooperation, the Reduction Amount shall be zero. In the
        event that the reduction eliminates the Non-Settling Insurer’s Contribution Claim, then
        such Non-Settling Insurer shall fully reimburse the LMI/Interstate Entities their costs and
        expenses, including legal fees, incurred in responding to the Contribution Claim Action,
        including all costs, expenses and fees incurred in seeking relief from the Court.

        b.      LMI/Interstate agree that they will not pursue any Contribution Claims that they
might have against any insurer (a) whose Contribution Claim against LMI/Interstate is satisfied
and extinguished entirely; or (b) that does not make a Contribution Claim against LMI/Interstate,
or any of them. Notwithstanding the foregoing, if a Person pursues a Contribution Claim against
Interstate or a London Market Insurer, then Interstate or such London Market Insurer shall be free
to assert its Contribution Claims against such Person.

         c.     The LMI/Interstate Entities shall be entitled to notice, pursuant to Section 21, of
the initiation of any Action or settlement negotiations in which a Contribution Claim is asserted
against any LMI/Interstate Entity which shall be given by (A) the Alleged Insured that is a party
to such Action or settlement negotiations; or (B) if no Alleged Insured is such a party, the Non-
Settling Insurer asserting such Contribution Claim.

        d.      The Trust shall use its best efforts to obtain, from all Settling Insurers, agreements
similar to those contained in this Section 8.

9.      Termination of Agreement

        a.     The Parties may terminate this Agreement in writing upon mutual assent.

        b.      Upon the occurrence of a Termination Event, each of DOR and LMI/Interstate may
terminate this Agreement upon thirty (30) days’ written notice to the other Parties, provided,
however (i) such notice must be provided no later than forty-five (45) days following the applicable
Termination Event, (ii) any notice terminating this Agreement issued by any of the London Market
Insurers or Interstate as a result of a Termination Event shall, unless DOR agrees otherwise in
writing, be effective to terminate this Agreement as to each and every one of the London Market
Insurers and Interstate, and (iii) no Party shall have the right to terminate this Agreement on
account of the occurrence (or alleged occurrence) of a Termination Event once the Escrow Release
Date has occurred and the sale, assignment, and transfer of the Subject Insurance Policies pursuant
to Section 2.c. of this Agreement has been consummated.

        c.      Either DOR or LMI/Interstate may terminate this Agreement, at any time prior to
the Escrow Release Date upon thirty (30) day’s written notice to the other Parties if (i) any Person
attempts to prosecute any Claim that could be covered under any of the Subject Insurance Policies
or result in LMI/Interstate incurring costs chargeable against the Settlement Amount in accordance
with the provisions of Section 6.g. of this Agreement, (ii) DOR has applied to the Court for entry
of an order staying such Claims pursuant to 11 U.S.C. §§ 105 and 362, and (iii) the Court has not,
within twenty-one (21) days of a hearing on such application, entered an order staying the further
prosecution of such Claims, or any such order expires without extension or is overturned by an
order on appeal which has become a Final Order.



                                                 37
12436097.7
     Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                     Description: Main Document , Page 40 of 172
        d.       In the event of termination pursuant to this Section 9, unless the Parties agree
otherwise in writing, this Agreement shall be void ab initio and all Parties shall retain all of their
Interests relating to the Subject Insurance Policies as if this Agreement never existed; provided,
however, that any amounts expended by LMI/Interstate pursuant to Section 6.g. of this Agreement
shall be credited against the obligations of the London Market Insurers and Interstate under the
Subject Insurance Policies, and within fourteen (14) days of termination, the Parties shall jointly
direct the Escrow Agent to return the LMI Escrow Balance to the paying London Market Insurers
and the Interstate Escrow Balance to Interstate.

10.     Treatment of Perpetrators

       Nothing in this Agreement overrides the treatment in the Plan of individuals who
perpetrated an act of Abuse that forms the basis for a Tort Claim.

11.     Exclusion of religious orders, dioceses, and other archdioceses

        No religious orders, diocese or archdiocese, or any other Person, other than DOR and the
entities listed on Attachment E, is a DOR Entity, except to the extent such Person is insured under
the Subject Insurance Policies.

12.     Reasonably Equivalent Value

       a.      This Agreement was bargained for and entered into in good faith and as the result
of arms-length negotiations;

        b.     Based on their respective independent assessments, with the assistance and advice
of counsel, of the probability of success, the complexity, the delay in obtaining relief, and the
expense of maintaining the Insurance Coverage Action, the payments received by the DOR
Entities pursuant to this Agreement constitute a fair and reasonable settlement of the Released
Claims;

        c.      The payments and other benefits received under this Agreement by the DOR
Entities constitute reasonably equivalent value for the Entities’ Release, indemnity, and other
benefits received by the LMI/Interstate Entities under this Agreement; and

        d.       Subject to the occurrence of the Escrow Release Date, this Agreement constitutes
a full and final resolution of all issues in the Insurance Coverage Action.

13.     Confidentiality

        a.      Except as necessary to obtain approval of this Agreement in the Court, the Parties
agree that all matters relating to the negotiation of this Agreement shall be confidential and are not
to be disclosed except by order of court, or written agreement of the Parties, except that, provided
recipients agree to keep such information confidential, this Agreement may be disclosed to: (i)
reinsurers of LMI/Interstate directly or through intermediaries; (ii) outside auditors or accountants
of any Party; (iii) representatives of a non-party insurer subscribing or allegedly subscribing one
or more of the LMI Insurance Policies, which insurer is, has been or may become insolvent in the
future, including any liquidators, provisional liquidators, scheme administrators, trustees, or

                                                 38
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 41 of 172
similarly empowered Persons acting for such insurer. This Agreement may also be disclosed, as
required, to the Inland Revenue, the Internal Revenue Service or other U.S. or U.K. governmental
authority that properly requires disclosure, or as otherwise required by law. The Parties
acknowledge and agree that a copy of this Agreement will be publicly filed on the docket and
provided to parties in interest in the Bankruptcy Case, without obligation of confidentiality or
restrictions on further disclosure.

         b.    In the event a private litigant, by way of document request, interrogatory, subpoena,
or questioning at deposition or trial, attempts to compel disclosure of anything protected by this
section from a Party, such Party shall decline to provide the requested information on the ground
that this Agreement restricts such disclosure. In the event such private litigant seeks an order from
any court or governmental body to compel such disclosure, or in the event that a court, government
official, or governmental body (other than the Inland Revenue or Internal Revenue Service)
requests or requires disclosure of anything protected by this paragraph, the Party from whom
disclosure is sought shall promptly give written notice to the other Parties, and shall promptly
provide copies of all notice papers, orders, requests, or other documents in order to allow each
Party to take such protective steps as may be appropriate. Notice shall be made under this
paragraph to the persons identified in Section 21.

       c.      Material protected by this section shall be deemed to fall within the protection
afforded compromises and offers to compromise by Rule 408 of the Federal Rules of Evidence
and similar provisions of state law or state rules of court.

14.     Third-Party Beneficiaries

        The Underwriter Third-Party Beneficiaries, the Trust, and the Trustee are intended third-
party beneficiaries of this Agreement. Except as set forth in the preceding sentence, there are no
other third-party beneficiaries of this Agreement.

15.     Co-operation

        For a period of three (3) years following the Effective Date, the DOR Entities will
undertake commercially reasonable acts, at the sole cost and expense of LMI/Interstate, to co-
operate with LMI/Interstate in connection with their respective reinsurers, including responding to
reasonable requests for information and meeting with representatives of reinsurers, provided,
however, that the foregoing shall not require the DOR Entities to disclose any information which
is subject to the attorney-client or other legally recognized privilege. Furthermore, the Parties shall
use their reasonable best efforts and cooperate as necessary or appropriate to effect the transactions
contemplated by this Agreement.

16.     Non-Prejudice and Construction of Agreement

        a.      This Agreement is intended to be and is a compromise between the Parties and shall
not be construed as an admission of coverage under the Subject Insurance Policies nor shall this
Agreement or any provision hereof be construed as a waiver, modification, or retraction of the
positions of the Parties with respect to the interpretation and application of the Subject Insurance
Policies.


                                                  39
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 42 of 172
        b.       This Agreement is the product of informed negotiations and involves compromises
of the Parties’ previously stated legal positions. Accordingly, this Agreement does not reflect upon
the Parties’ views as to rights and obligations with respect to matters or Persons outside the scope
of this Agreement. This Agreement is without prejudice to positions taken by London Market
Insurers and Interstate with regard to other insureds, and without prejudice with regard to positions
taken by any DOR Entity with regard to other insurers. Except for the express references to the
Third-Party Beneficiaries, the Parties specifically disavow any intention to create rights in third
parties under or in relation to this Agreement.

        c.     This Agreement is the jointly drafted product of arms’-length negotiations between
the Parties with the benefit of advice from counsel, and the Parties agree that it shall be so
construed. As such, no Party will assert that any ambiguity in this Agreement shall be construed
against another Party.

        d.     If any provision of the Plan, the Trust Agreement, or trust distribution procedures
proposed thereunder conflicts with or is inconsistent with this Agreement in any way whatsoever,
then the provisions of this Agreement shall control and take precedence. Neither the Plan nor the
Trust Agreement shall be construed or interpreted to modify or affect any rights or obligations of
LMI/Interstate under this Agreement.

17.     No Modification

       No change or modification of this Agreement shall be valid unless it is made in writing and
signed by the Parties. Any attempted change or modification in violation of this Section shall be
void ab initio.

18.     Preservation of Modern-Day Policies

        For avoidance of doubt, notwithstanding anything to the contrary set forth herein, nothing
in this Agreement shall in any way limit, modify, or otherwise affect any rights, remedies, causes
of action, or defenses of any Party with respect to the Modern-Day Policies.

19.     Execution

        There will be three signed originals of this Agreement.

20.     Governing Law

      This Agreement shall be governed by and shall be construed in accordance with the laws
of New York.

21.     Notices

        Unless another person is designated, in writing, for receipt of notices hereunder, notices to
the respective Parties shall be sent to the Persons listed on Attachment F.




                                                 40
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 43 of 172
22.     Integration

        This Agreement, including the attachments, constitutes the entire Agreement amongst
Interstate, the London Market Insurers, and the DOR Entities, with respect to the subject matter
hereof, and supersedes all discussions, agreements and understandings, both written and oral,
amongst the Parties with respect thereto.

       IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.

        The London Market Insurers identified in Attachment B have respectively designated
Clyde & Co US LLP, as their attorneys-in-fact for the limited purpose of executing this Agreement
on their behalf with express authority to do so.

                                   [Signature Pages Follow]




                                               41
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                   Description: Main Document , Page 44 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 45 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 46 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 47 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 48 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 49 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 50 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 51 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 52 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 53 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 54 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 55 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 56 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 57 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 58 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 59 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 60 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 61 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 62 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 63 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 64 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 65 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 66 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 67 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 68 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 69 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 70 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 71 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 72 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 73 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 74 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 75 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 76 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 77 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 78 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 79 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 80 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 81 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 82 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 83 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 84 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 85 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 86 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 87 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 88 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 89 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 90 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 91 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 92 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 93 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 94 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 95 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 96 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 97 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 98 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 99 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 100 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 101 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 102 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 103 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 104 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 105 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 106 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 107 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 108 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 109 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 110 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 111 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 112 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 113 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 114 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 115 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 116 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 117 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 118 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 119 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 120 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 121 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 122 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 123 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 124 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 125 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 126 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 127 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 128 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 129 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 130 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 131 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 132 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 133 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 134 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 135 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 136 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 137 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 138 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 139 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 140 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 141 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 142 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 143 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 144 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 145 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 146 of 172
Signed:

Catholic Charities of the Diocese of Rochester

Name Printed:                  ^Íi'iaÁk/
Title:           Of AfPS (2n

Date:            Jl;n^f   H ( 20 2.(             2021




                      Signature page to Settlement and Release Agreement
12436097.7
         Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                        Description: Main Document , Page 147 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 148 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 149 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 150 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 151 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 152 of 172
Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
               Description: Main Document , Page 153 of 172
Signed:

Camp StellaMans of Livonia, N.Y.

Name Printed:

Title:          Ç     ^V^yjoSXjvJkgr-'
Date:           叫今知敦------                2021




                    Signature page to Settlement and Release Agreement
12436097.7
 Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                Description: Main Document , Page 154 of 172
                      SCHEDULE OF ATTACHMENTS TO

                  SETTLEMENT AGREEMENT AND RELEASE


 Attachment A-1                        List of known LMI Insurance Policies

 Attachment A-2                        List of known Interstate Insurance Policies

 Attachment B                          List of London Market Insurers

 Attachment C                          List of Insolvent Insurers
 Attachment D                          List of Solvent London Market Insurers allocated
                                       shares of the Settlement Amount

 Attachment E                          List of DOR Entities
 Attachment F                          Notice Names and Addresses




12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 155 of 172
                                        ATTACHMENT A-1

                                  Known LMI Insurance Policies



Package Policies – June 1, 1977 to July 1, 1988

    1)   June 1, 1977 to May 1, 1980    SL 3209/SL 5227
    2)   May 1, 1980 to July 1, 1983    SL 3675/SLC 5698
    3)   July 1, 1983 to July 1, 1986   ISL 3090/ICO 4050
    4)   July 1, 1986 to July 1, 1987   ISL 3410/ICO 5248
    5)   July 1, 1987 to July 1, 1988   ISL 3861/ICO 5531

Excess Broad Form Liability Policies- June 1, 1978 to July 1, 1987

    1)   June 1, 1978 to June 1, 1979   SL 3380/SLC 5400
    2)   June 1, 1979 to May 1, 1980    SL 3556/SLC 5582
    3)   May 1, 1980 to July 1, 1981    SL 3693/SLC 5715
    4)   July 1, 1981 to July 1, 1983   SL 3830/SLC 5842
    5)   July 1, 1983 to July 1, 1986   ISL 3092/ICO 4053
    6)   July 1, 1986 to July 1, 1987   ISL 3643/ICO 5432
    7)   July 1, 1987 to July 1, 1988   ISL 3809/ICO 5511

Combined Risk Dropdown Policies

    1) June 1, 1977 to June 1, 1980 SL 3210/SLC 5228
    2) May 1, 1980 to July 1, 1983 SL 3676/SLC 5699
    3) July 1, 1983 to July 1, 1986 ISL 3091/ICO 4051
    4) July 1, 1986 to July 1, 1987     ISL 3567/Unknown

Excess All Risk Policy

    1) June 1, 1977 to June 1, 1980     SL3211/SLC 5229
    2) July 1, 1985 to July 1, 1986     ISL 3568/ICO 5331


Also all other Policies subscribed by London Market Insurers issued to DOR and DOR Entities
issued prior to July 1, 1993 subscribed by LMI including Excess Property Only, Drop-Down and
Other.




12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 156 of 172
                                                                       Execution Copy



                                       ATTACHMENT A-2

                            Known Interstate Insurance Policies



             Issuing Company                     Policy No.       Effective Dates
                                                                  9/01/78–6/01/79
                                                                  6/01/79–5/01/80
                                                 83-152618
                                                                  5/01/80–7/01/81
                                                                  7/01/81–7/01/82
     Interstate Fire & Casualty Company
                                                                  7/01/82–7/01/83
                                                XX-XXXXXXX        7/01/83–7/01/84
                                                                  7/01/84–7/01/85
                                               XX-XXXXXXX         7/01/85–7/01/86
                                              XLX 139 53 94       7/01/83–7/01/84
         National Surety Corporation
                                              XLX 139 52 65       7/01/84–7/01/85




12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 157 of 172
                                                                               Execution Copy



                                      ATTACHMENT B

                               List of London Market Insurers



    1. Certain Underwriters at Lloyd’s, London subscribing to Policy Nos. SL 3209 SL 3675,
       ISL 3090, ISL 3410, ISL 3861, SL 3380, SL 3556, SL 3693, SL 3830, ISL 3092, ISL
       3643, ISL 3809, SL 3210, SL 3676, ISL 3091, ISL 3567 and all others issued prior to
       July 1, 1993.

    2. Catalina Worthing Insurance Ltd f/k/a HFPI (as Part VII transferee of Excess Insurance
       Company Ltd)

    3. RiverStone Insurance (UK) Limited (as successor in interest to Terra Nova Insurance
       Company Ltd.).

    4. RiverStone Insurance (UK) Limited (as successor in interest to Sphere Drake Insurance
       Ltd.).

    5. Sompo Japan Nipponkoa Insurance Company of Europe Limited (formerly known as The
       Yasuda Fire & Marine Insurance Company).

    6. Dominion Insurance Company Ltd.

    7. St. Katherine Insurance Company PLC

    8. Assicurazioni Generali, T.S.

    9. Taisho Marine & Fire Insurance Company (U.K.) Ltd.

    10. Allianz International Insurance Company (U.K Ltd.)




12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 158 of 172
                                                                        Execution Copy



                                       ATTACHMENT C

                                       Insolvent Insurers


1. Bellafonte Insurance Company

2. Pine Top Insurance Company, Ltd.

3. CX Reinsurance Company Ltd. (formerly known as CNA Reinsurance of London, Ltd.)

4. Stronghold Insurance Company Ltd.

5. Sovereign Marine & General Insurance Company Limited

6. Tokio Marine & Fire Insurance Company (U.K.) Ltd

7. Storebrand Insurance Company (U.K. Ltd.)

8. Heddington Insurance Company (U.K. Ltd.)

9. North Atlantic Insurance Co. Ltd.

10. Mentor Insurance Co. (UK) Ltd.




12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 159 of 172
                                                                       Execution Copy



                                     ATTACHMENT D

             Solvent London Market Insurer Shares of the Settlement Amount


 London Market Insurer                                                          Amount

 Certain Underwriters at Lloyd’s, London                                $13,562,289.88

 Excess Insurance Company Ltd.                                               $675,438.24

 Terra Nova Insurance Company Ltd.                                           $436,745.16

 Sphere Drake Insurance Ltd)                                                 $209,004.56

 The Yasuda Fire & Marine Insurance Company                                  $116,517.18

 Dominion Insurance Company Ltd.                                                   $1.00

 St. Katherine Insurance Company PLC                                               $1.00

 Assicurazioni Generali, T.S.                                                      $1.00

 Taisho Marine & Fire Insurance Co. (U.K.) Ltd.                                    $1.00

 Allianz International Insurance Co. (U.K Ltd.)                                    $1.00

                                                  Net to Solvent LMI    $15,000,000.00




12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 160 of 172
                                                                Execution Copy


                              ATTACHMENT E

                           LIST OF DOR ENTITIES




12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 161 of 172
 CATHOLIC ENTITY:                                ADDRESS:
 The Cathedral Community of Rochester            296 Flower City Park, Rochester, NY
 NY; successor in interest to the insurance      14615
 rights of:
     • Sacred Heart Cathedral, Rochester,
        N.Y.
     • The Holy Rosary Church of the City
        of Rochester, Monroe County, N.Y.
     • Church of the Most Precious Blood
 Roman Catholic Parish of St. Frances            124 Evergreen St., Rochester, NY 14605
 Xavier Cabrini; successor in interest to the
 insurance rights of:
     • Our Lady of the Americas (successor
        in interest to the insurance rights of
        St. Francis Xavier Church; Church of
        the Most Holy Redeemer of
        Irondequoit, N.Y.; Our Lady of
        Mount Carmel Church, Rochester,
        N.Y.; Corpus Christi Church of
        Rochester, N.Y.)
     • Light of Christ Roman Catholic
        Parish (successor in interest to the
        insurance rights of St. Philip Neri
        Church of Rochester, N.Y.; St.
        Andrews Roman Catholic Church of
        Rochester, N.Y.; Church of the
        Annunciation, Rochester, N.Y.)
     • Church of Our Lady of Perpetual
        Help of Rochester
     • St. Michael’s Church of Rochester,
        N.Y.
 Peace of Christ Roman Catholic Parish of        25 Empire Blvd., Rochester, NY 14096
 Rochester, NY; successor in interest to the
 insurance rights of:
     • St. Ambrose Church of Rochester;
     • St. James Church of Rochester, N.Y.;
     • St. John the Evangelist Church of
        Rochester, N.Y.
 The Church of the Holy Apostles,                7 Austin St., Rochester, NY 14606
 Rochester, N.Y.; successor in interest to
 the insurance rights of:
     • St. Francis of Assisi Church of
        Rochester, N.Y.
     • Church of the Holy Family, Inc.
     • The Church of St. Anthony of Padua
 St. Monica Church of Rochester, N.Y.;           34 Monica St., Rochester, NY 14619
 successor in interest to the insurance rights
 of:
     • The Church of Our Lady of Good
        Counsel
     • St. Augustine Church Corporation


                                            2
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 162 of 172
     • SS. Peter and Paul's Roman Catholic
       Church, Rochester, N.Y.
 St. Anne’s Church of Rochester                  1600 Mount Hope Ave., Rochester NY
                                                 14620
 The Church of the Blessed Sacrament,            259 Rutgers St., Rochester, NY 14607
 Rochester, N.Y.
 St. Boniface Church, Rochester, N.Y.            330 Gregory St., Rochester, NY 14620
 St. Stanislaus Church of Rochester, N.Y.;       34 Saint Stanislaus St., Rochester, NY
 successor in interest to the insurance rights   14621
 of:
     • St. Theresa of the Child Jesus
        Church, Bishop of Rochester
 Immaculate Conception/St. Bridget,              445 Frederick Douglass St., Rochester,
 Rochester; successor in interest to the         NY 14608
 insurance rights of:
     • The Immaculate Conception Church
        Society
     • St. Bridget’s Church
 Kateri Tekakwitha Roman Catholic                445 Kings Highway S., Rochester, 14617
 Parish; successor in interest to the
 insurance rights of:
     • Church of Christ the King,
        Rochester, N.Y.
     • St. Cecilia Church, Irondequoit, N.Y.
     • Church of St. Margaret Mary
     • Church of St. Salome
     • St. Thomas Roman Catholic Church
 Church of St. Charles Borromeo;                 3003 Dewey Ave., Rochester, NY 14616
 successor in interest to the insurance rights
 of:
     • Church of the Holy Name of Jesus of
        Rochester, New York
 Emmanuel Church of the Deaf of the              34 Monica St., Rochester, NY 14619
 Diocese of Rochester
 St. George Roman Catholic Lithuanian            150 Varinna Dr., Rochester, NY 14618
 Church, Inc.
 The Parish of the Holy Family, Gates,           4100 Lyell Rd., Rochester, NY 14606
 NY; successor in interest to the insurance
 rights of:
     • Church of the Holy Ghost
     • St. Helen’s Church of Gates, N.Y.
     • Church of St. Jude of the Town of
        Gates.
 Holy Cross Church of Rochester, NY              4492 Lake Ave., Rochester, NY 14612
 St. John the Evangelist Church Corp.            2400 Ridge Rd. W., Rochester, NY
                                                 14625
 St. Lawrence Church of Rochester, N.Y.          1000 N. Greece Rd., Rochester, NY
                                                 14626
 St. Mark’s Church of Rochester, New             54 Kuhn Rd., Rochester, NY 14612
 York
 St. Mary’s Church Society, Inc.                 15 South St., Rochester, NY 14607


                                            3
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 163 of 172
 Our Lady of Lourdes Church of Brighton          150 Varinna Dr., Rochester, NY 14618
 Our Mother of Sorrows Church;                   5000 Mt. Read Blvd., Rochester, NY
 successor in interest to the insurance rights   14612
 of:
     • Our Lady of Mercy Church of
        Rochester, N.Y.
 St. Mary's French Church Society (a/k/a         210 Pleasant St., Rochester, NY 14604
 Our Lady of Victory)
 Church of Our Lady Queen of Peace of            601 Edgewood Ave., Rochester, NY
 Rochester, N.Y.                                 14618
 St. Pius Tenth Church of Rochester, N.Y.        3032 Chili Ave, Rochester, NY 14624
 St. Theodore’s Church of Gates, N.Y.            168 Spencerport Rd., Rochester, NY
                                                 14606
 St. Thomas More Church of Rochester,            2617 East Ave., Rochester, NY 14610
 N.Y.
 The Catholic Parish of Saints Isidore and       51 Maple St., Addison, NY 14801
 Maria Torriba; successor in interest to the
 insurance rights of:
     • St. Catherine Roman Catholic Church
        Society, Addison, N.Y.
     • St. Stanislaus Church of Bradford,
        N.Y.
     • St. Joseph’s Roman Catholic Church
        of Campbell, N.Y.
 St. Alphonsus Catholic German Church            10 S. Lewis Street, Auburn, NY 13021
 St. Aloysius Church, Auburn, NY                 85 N. St., Auburn, NY 13021
 The Catholic Church of the Holy Family,         85 N. St., Auburn, NY 13021
 Auburn, N.Y.
 St. Mary's Catholic Church, Auburn, N.Y.        15 Clark St., Auburn, NY 13021
 Saints Mary and Martha Roman Catholic           299 Clark St., Auburn, NY 13021
 Parish Cayuga County, NY; successor in
 interest to the insurance rights of:
     • St. Francis of Assisi Italian Roman
        Catholic Church
     • St. Hyacinth's Polish Roman Catholic
        Society Church
 Sacred Heart Church of Auburn, N.Y.             90 Melrose Rd., Auburn, NY 13021
 St. Ann’s Church, Owasco, Cayuga                Main St., Owasco, NY 13130
 County, N.Y.
 Good Shepherd Catholic Community,               299 Main St., Aurora, NY 13026
 Aurora; successor in interest to the
 insurance rights of:
     • St. Patrick’s Church of Aurora, N.Y.
     • St. Joseph's Catholic Church of
        Cayuga, N.Y.
     • Our Lady of the Lake Church
        Corporation, King Ferry
     • St. Patrick's Catholic Church of
        Moravia, Cayuga County, N.Y.
     • St. Bernard’s Catholic Church
     • St. Michael’s Church of Union
        Springs, N.Y.

                                            4
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 164 of 172
     • St. Isaac Jogues' Chapel
 St. Agnes Church Society, Avon, N.Y.            108 Prospect St., Avon, NY 14414
 St. John Vianney Roman Catholic Parish,         32 E Morris St., Bath, NY 14810
 Steuben County, NY; successor in interest
 to the insurance rights of:
     • St. Mary's Catholic Church Society of
         Bath, N.Y.
     • St. Gabriel's Catholic Church Society
         of Hammondsport, N.Y.
 Church of the Nativity of the Blessed           152 Main St., Brockport, NY 14420
 Virgin Mary, Brockport, N.Y.; successor in
 interest to the insurance rights of:
     • Newman Oratory of Brockport, New
         York
 St. Martin De Porres; successor in interest     198 North St., Caledonia, NY 14423
 to the insurance rights of:
     • Catholic Church of St. Vincent
         DePaul of Churchville, N.Y.
     • St. Columba’s Church, Caledonia,
         N.Y.
     • St. Mary of the Assumption Church,
         Scottsville, N.Y.
     • St. Patrick’s Church, Mumford, N.Y.
 St. Benedict Roman Catholic Parish              95 N. Main St., Canandaigua, NY 14424
 Ontario County, NY; successor in interest
 to the insurance rights of:
     • St. Mary's Church Corp.,
         Canandaigua, N.Y.
     • St. Bridget's Church of East
         Bloomfield, N.Y.
 St. Peter's Roman Catholic Parish,              12 Hibbard Ave., Clifton Springs, NY
 Ontario County; successor in interest to the    14432
 insurance rights of:
     • St. Felix’s Church, Inc.
     • St. Francis Church
     • St. Dominic Roman Catholic Church
         Society
 St. Joseph the Worker Roman Catholic            43 W. DeZeng St., Clyde, NY 14433
 Parish, Wayne County; successor in
 interest to the insurance rights of:
     • St. John the Evangelist Roman
         Catholic Church
     • St. Michael's Church Society, Inc.,
         Lyons, N.Y.
     • St. Patrick’s Roman Catholic Church,
         Savannah, N.Y.
 St. Margaret’s Church of Conesus Lake,          P.O. Box 77, Livonia, NY 14487
 Livonia, N.Y.
 All Saints, Corning; successor in interest to   222 Dodge Ave., Corning, NY 14830
 the insurance rights of:
     • The Church of St. Mary's of Corning,
         N.Y.

                                           5
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 165 of 172
     •  St. Patrick's Catholic Church,
        Corning, N.Y.
     • St. Vincent De Paul's Roman Catholic
        Church Society Inc., Corning, N.Y.
     • Church of the Immaculate Heart of
        Mary of Painted Post
 The Church of St. John Fisher of the             11956 Washington St., Wolcott, NY
 Town of Huron, New York                          14590
 Church of St. Jerome, East Rochester,            207 S. Garfield St., East Rochester, NY
 N.Y.                                             14445
 Saint Cecilia’s Roman Catholic Church            1010 Davis St., Elmira, NY 14901
 Society
 St. John the Baptist Catholic Church,            1010 Davis St., Elmira, NY 14901
 Elmira, N.Y.
 Parish of the Most Holy Name of Jesus;           1010 Davis St., Elmira, NY 14901
 successor in interest to the insurance rights
 of:
     • St. Mary's Roman Catholic Church
        Society
     • Blessed Sacrament Roman Catholic
        Church of Elmira, NY ( successor in
        interest to the insurance rights of St.
        Anthony’s Church of Elmira, N.Y.;
        St. Patrick's Roman Catholic Church
        of Elmira, N.Y.; Saint Peter and
        Paul's Church, Inc.)
     • Christ the Redeemer Roman Catholic
        Parish of Elmira, NY (successor in
        interest to the insurance rights of Our
        Lady of Lourdes Church of Elmira,
        New York; St. Casimir's Roman
        Catholic Church Society, Elmira,
        N.Y.; Saint Charles Borromeo Roman
        Catholic Church, Elmira Heights,
        N.Y.)
 Church of the Assumption, Fairport, N.Y.         20 East Ave., Fairport, NY 14450
 Church of the Resurrection, Perinton,            283 Hamilton Rd., Fairport, NY 14450
 New York
 Church of St. John of Rochester of               8 Wickford Way, Fairport, NY 14450
 Perinton, New York
 The Church of the Holy Cross of Dryden,          375 George Rd., Freeville, NY 13068
 New York
 St. Luke the Evangelist Roman Catholic           13 North St., Geneseo, NY 14454
 Church Society of Livingston County;
 successor in interest to the insurance rights
 of:
     • St. Mary's Roman Catholic Church,
        Geneseo, N.Y., Livingston County
     • Thomas Aquinas Roman Catholic
        Church of Moscow, Livingston
        County, N.Y.


                                             6
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 166 of 172
     •   St. Patrick's Church Society of Mt.
         Morris, New York
     • Church of the Holy Angels of Nunda,
         N.Y.
     • St. Lucy’s Church, Retsof, N.Y
 Our Lady of Peace Roman Catholic                130 Exchange St., Geneva, NY 14456
 Church of Geneva, NY; successor in
 interest to the insurance rights of:
     • Church of St. Francis DeSales
     • St. Stephen's Roman Catholic Church,
         Inc. of Geneva, N.Y.
 St. Hilary’s Catholic Church, Genoa, N.Y.       299 Main St., Aurora, NY 13026
 St. Anthony’s Catholic Church of Groton,        312 Locke Rd., Groton, NY 13073
 N.Y.
 Church of the Holy Name, Groveland,             13 North St., Geneseo, NY 14454
 N.Y.
 The Church of St. Elizabeth Ann Seton,          P.O. Box 149, Hamlin, NY 14464
 The Diocese of Rochester, N.Y.
 Marianne Cope Roman Catholic Parish,            3318 E. Henrietta Rd., Henrietta, NY
 Monroe County NY; successor in interest         14467
 to the insurance rights of:
     • Guardian Angels Church of
         Rochester, New York
     • Church of the Good Shepherd,
         Henrietta, N.Y.
     • St. Joseph's Catholic Society of
         Rush, N.Y.
 Church of St. Leo, Hilton, N.Y.                 167 Lake Ave., Hilton, NY 14468
 St. Mary’s Church of Honeoye Flats, N.Y         8961 Main St., Honeoye, NY 14471
 (St. Mary - Our Lady of the Hills)
 St. Paul of the Cross Church, Honeoye           31 Monroe St., Honeoye Falls, NY 14472
 Falls, N.Y.
 Our Lady of the Valley; successor in            27 Erie Ave., Hornell, NY 14843
 interest to the insurance rights of:
     • St. Joachim’s Roman Catholic Church
     • St. Ann’s Roman Catholic Church
     • St. Ignatius Loyola Church of
         Hornell, N.Y.
     • St. Mary’s Roman Catholic Church
 Church of St. Mary Our Mother,                  816 W. Broad St., Horseheads, NY 14845
 Horseheads, N.Y.
 St. Catherine of Siena Church                   302 Saint Catherine Circle, Ithaca, NY
                                                 14850
 The Immaculate Conception Church,               113 N. Geneva St., Ithaca, NY 14850
 Ithaca, N.Y.
 All Saints Church Corporation,                  347 Ridge Rd., Lansing, NY 14882
 Ludlowville, NY
 St. Rose Roman Catholic Church                  1985 Lake Ave., Lima, NY 14485
 St. Matthew Catholic Church Society;            P.O. Box 77, Livonia, NY 14487
 successor in interest to the insurance rights
 of:


                                             7
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 167 of 172
     • St. William’s Church Society,
       Conesus, N.Y.
     • St. Joseph's Catholic Church Society
       of Livonia, N.Y.
 St. Michael’s Church Society, Livonia           8961 Main St., Honeoye, NY 14471
 Center, N.Y.
 Parish of St. Katharine Drexel, Palmyra;        52 Main St., Macedon, NY 14502
 successor in interest to the insurance rights
 of:
     • St. Patrick's Church of Macedon,
       N.Y.
     • St. Gregory's Roman Catholic Church
       of Marion, N.Y.
     • Roman Catholic Church of St. Anne,
       Palmyra, N.Y. 14522
 St. Catherine’s Roman Catholic Church,          26 Mendon-Ionia Rd., Mendon, NY
 Mendon, NY                                      14506
 St. Michael’s Church, Montezuma, N.Y.           2667 Hamilton St., Weedsport, NY
                                                 13166
 St. Michael’s Church, Newark, N.Y.              401 S. Main St., Newark, NY 14513
 St. Christopher of Chili, New York              3350 Union St., North Chili, NY 14514
 St. Benedict’s Mission Church of Odessa,        169 Speedway, Odessa, NY 14869
 New York
 St. Maximilian Kolbe Catholic Church            5823 Walworth Rd., Ontario, NY 14519
 Society of Wayne County; successor in
 interest to the insurance rights of:
     • St. Mary's of the Lake Roman
        Catholic Church Society
     • Church of the Epiphany, Sodus, N.Y.
     • Church of St. Rose of Lima, Sodus
        Point, N.Y.
 The Parish of Mary, Mother of Mercy,            PO Box 337, Ovid, NY 14521
 Tompkins County, New York; successor in
 interest to the insurance rights of:
     • St. Francis Solanus Church,
        Interlaken, N.Y.
     • Holy Cross Church
     • St. James the Apostle Church of
        Trumansburg, N.Y.
 Blessed Trinity, Owego; successor in            300 Main St., Owego, NY 13827
 interest to the insurance rights of:
     • St. Margaret Mary's Roman Catholic
        Church of Apalachin, N.Y.
     • St. Francis Roman Catholic Church
     • St. John the Evangelist Roman
        Catholic Church
     • St. Pius the Tenth Church, Van Etten,
        N.Y.
     • St. James the Apostle, Roman
        Catholic Church Society of Waverly,
        N.Y.


                                            8
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 168 of 172
 St. Patrick's Roman Catholic Church             300 Main St., Owego, NY 13827
 Society of Owego, N.Y.
 St. Joseph’s Catholic Church of Penfield,       43 Gebhardt Rd., Penfield, NY 14526
 NY
 Our Lady of the Lakes Catholic                  210 Keuka St., Penn Yan, NY 14527
 Community; successor in interest to the
 insurance rights of:
     • St. Andrew’s Church of Dundee
     • St. Januarius Roman Catholic Church
     • St. Michael’s Church of Penn Yan,
        N.Y.
     • St. Patrick’s Catholic Church,
        Prattsburg, N.Y.
     • St. Mary’s Church, Rushville, N.Y.
     • St. Theresa’s Church, Stanley, N.Y.
 St. Raphael’s Church, Piffard, N.Y.             13 North St., Geneseo, NY 14454
 Church of the Transfiguration, Diocese of       50 W Bloomfield Rd., Pittsford, NY
 Rochester, New York                             14534
 St. Louis Church of Pittsford, N.Y.             60 S. Main St., Pittsford, NY 14534
 St. John the Evangelist Church Society,         55 Martha St., Spencerport, NY 14559
 Spencerport, N.Y.
 St. Patrick's Church of Victor, N.Y.            115 Maple Ave., Victor, NY 14564
 St. Frances & St. Clare Roman Catholic          25 Center St., Waterloo, NY 13165
 Parish, Seneca County, NY; successor in
 interest to the insurance rights of:
     • St. Mary’s Church, Waterloo, N.Y.
     • St. Patrick's Church of Seneca Falls,
        N.Y.
 St. Mary's of the Lake Roman Catholic           P.O. Box 289, Watkins Glen, NY 14891
 Church Society
 Holy Family Catholic Community;                 206 Fremont St., Wayland, NY 14572
 successor in interest to the insurance rights
 of:
     • St. Pius V Church Society, Cohocton,
        N.Y.
     • St. Mary’s Church
     • The Church of the Sacred Heart of
        Jesus, Perkinsville, N.Y.
     • St. Joseph's Roman Catholic Church
        Corp., Wayland, N.Y.
 The Roman Catholic Church of the Most           1460 Ridge Rd., Webster, NY 14580
 Holy Trinity at Webster, N.Y.
 St. Paul's Roman Catholic Church of             783 Hard Rd., Webster, NY 14580
 Webster, N.Y.
 Church of the Holy Spirit of Penfield, N.Y.     1355 Hatch Rd., Webster, NY 14580
 Our Lady of the Snow, Weedsport;                2667 Hamilton St., Weedsport, NY 13166
 successor in interest to the insurance rights
 of:
     • St. Patrick's Roman Catholic Church
        of Cato, N.Y.
     • St. John's Church, Port Byron, N.Y.
        13140

                                            9
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 169 of 172
     •  St. Joseph's Catholic Church of
        Weedsport, N.Y.
 St. Joseph’s Church of West Bloomfield           95 N. Main St., Canandaigua, NY 14424
 St. Rita’s Church of West Webster, N.Y.          1008 Maple Dr., West Webster, NY
                                                  14580
 Catholic Community of the Blessed Trinity of     11956 Washington St., Wolcott, NY
 Wolcott, NY; successor in interest to the        14590
 insurance rights of:
     • St. Mary Magdalen Church, Wolcott,
        N.Y.
     • St. Thomas the Apostle Roman
        Catholic Church of Red Creek
     • St. Jude
 Catholic Charities of the Diocese of Rochester   1150 Buffalo Rd., Rochester, NY 14624
 Rochester Catholic Press Association, Inc.       1150 Buffalo Rd., Rochester, NY 14624
 DePaul Mental Health Services, Inc. f/k/a        1931 Buffalo Rd., Rochester, NY 14624
 DePaul Clinic
 The Corporate Board of Education, Diocese        1150 Buffalo Rd., Rochester, NY 14624
 of Rochester
 Bishop Sheen Ecumenical Housing                  150 French Rd., Rochester, NY 14618
 Foundation, Inc.
 Charles Settlement House, Inc.                   445 Jay St., Rochester, NY 14611
 St. Bernard’s School of Theology and             120 French Rd., Rochester, NY 14618
 Ministry
 Camp Stella Maris of Livonia, N.Y.               4395 East Lake Rd., Livonia, NY 14487




                                            10
12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 170 of 172
                                                                            Execution Copy



                                    ATTACHMENT F

                           NOTICE NAMES AND ADDRESSES

         DOR:                               The Diocese of Rochester
                                            1150 Buffalo Road
                                            Rochester, New York 14624
                                            Attention: Lisa M. Passero, Chief Financial Officer

         With copies to:                    Bond, Schoeneck & King, PLLC
                                            One Lincoln Center
                                            Syracuse, New York 13202
                                            Attn: Stephen A. Donato
                                                   Charles J. Sullivan
                                                   Grayson T. Walter

                                            -and-

                                            Blank Rome LLP
                                            1825 Eye Street NW
                                            Washington, D.C. 20006
                                            Attn: James R. Murray
                                                   James S. Carter


         DOR Parishes:                      Woods Oviatt Gillman, LLP
                                            1900 Bausch & Lomb Place
                                            Rochester, NY 14604
                                            Attention: Timothy P. Lyster


         LONDON MARKET INSURERS

         For Resolute Management Services   Martin Futter, Esq. LLB (Hons) PGDip (LPC)
         Limited:
                                            Account Manager
                                            Resolute Management Services Ltd.
                                            London Underwriting Centre
                                            4th Floor, 8 Fenchurch Place
                                            London EC3M 4AJ
                                            England
                                            Tel: +44 (0) 207 342 2455

         For Company Leader:                Mr. Steve Dodson
                                            Head of Claims



12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 171 of 172
                                      Catalina Worthing Insurance Ltd f/k/a HFPI (as
                                      Part VII transferee of Excess Insurance Company
                                      Ltd and/or London & Edinburgh Insurance
                                      Company Ltd (as successor to London &
                                      Edinburgh General Insurance Company Ltd))
                                      1 Alie St.
                                      London E1 8DE
                                      England
                                      Tel: +44 (0) 207 265 5031

         With copies to:              Catalina J. Sugayan, Esq.
                                      Clyde & Co US LLP
                                      55 West Monroe Street
                                      Suite 3000
                                      Chicago, IL 60603
                                      Tel: 312.635.6917

                                      Russell W. Roten, Esq.
                                      Duane Morris LLP
                                      865 South Figueroa Street
                                      Suite 3100
                                      Los Angeles, CA 90017-5450
                                      Tel: 213.689.7439


         INTERSTATE                   Marc Orloff
                                      Allianz Resolution Management
                                      1465 North McDowell Boulevard, Suite 100
                                      Petaluma, CA 94954
                                      Tel: 415-899-3744

         With copies to:              Moss & Barnett, P.A.
                                      150 South Fifth Street
                                      Suite 1200
                                      Minneapolis, MN 55402
                                      Attn: Charles E. Jones, Esq.

                                      Rivkin Radler LLP
                                      926 RXR Plaza
                                      Uniondale, NY 11556
                                      Attn: Peter McNamara, Esq.




12436097.7
   Case 2-19-02021-PRW, Doc 149, Filed 07/08/21, Entered 07/08/21 19:17:02,
                  Description: Main Document , Page 172 of 172
